




Exhibit 10.2















--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of July 23, 2013


by and among
EPR PROPERTIES
AND CERTAIN OF ITS SUBSIDIARIES
as Borrowers,


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,


Each of
JP MORGAN SECURITIES, INC., RBC CAPITAL MARKETS AND CITIGROUP GLOBAL MARKETS,
INC.,
as Co-Syndication Agents,


Each of
KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN SECURITIES, INC., RBC CAPITAL MARKETS
AND CITIGROUP GLOBAL MARKETS, INC.,
As Joint Book Runners and Joint Lead Arrangers,
and


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders.



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. - DEFINITIONS    1
Section 1.1.    Definitions.    1
Section 1.2.    General; References to Times.    27
Section 1.3.    Property of Eligible Canadian Subsidiaries Included for
Availability Purposes; No Liability.    28
ARTICLE II. - CREDIT FACILITY    28
Section 2.1.    Loans.    28
Section 2.2.    INTENTIONALLY OMITTED.    29
Section 2.3.    Rates and Payment of Interest on Loans.    29
Section 2.4.    Number of Interest Periods.    30
Section 2.5.    Repayment of Loans.    30
Section 2.6.    Prepayments.    30
Section 2.7.    Continuation.    30
Section 2.8.    Conversion.    31
Section 2.9.    Notes.    31
Section 2.10.    INTENTIONALLY OMITTED.    32
Section 2.11.    INTENTIONALLY OMITTED.    32
Section 2.12.    INTENTIONALLY OMITTED.    32
Section 2.13.    Joint and Several Liability.    32
Section 2.14.    The Increased Loan Amount.    33
Section 2.15.    Borrower Representative.    35
Section 2.16.    INTENTIONALLY OMITTED.    36
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS    36
Section 3.1.    Payments.    36
Section 3.2.    Pro Rata Treatment.    36
Section 3.3.    Sharing of Payments, Etc.    37
Section 3.4.    Several Obligations.    37
Section 3.5.    Minimum Amounts.    37
Section 3.6.    Fees.    38
Section 3.7.    Computations.    38
Section 3.8.    Usury.    38
Section 3.9.    Agreement Regarding Interest and Charges.    38
Section 3.10.    Statements of Account.    38
Section 3.11.    Defaulting Lenders.    39
Section 3.12.    Taxes.    41
ARTICLE IV. - YIELD PROTECTION, ETC.    43
Section 4.1.    Additional Costs; Capital Adequacy.    43
Section 4.2.    Suspension of LIBOR Loans.    44
Section 4.3.    Illegality.    44
Section 4.4.    Compensation.    44
Section 4.5.    Affected Lenders.    45
Section 4.6.    Treatment of Affected Loans.    45
Section 4.7.    Change of Lending Office.    46



--------------------------------------------------------------------------------




Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.    46
ARTICLE V. - CONDITIONS PRECEDENT    46
Section 5.1.    Conditions Precedent.    46
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES    49
Section 6.1.    Representations and Warranties.    49
Section 6.2.    Survival of Representations and Warranties, Etc.    55
ARTICLE VII. - AFFIRMATIVE COVENANTS    55
Section 7.1.    Preservation of Existence and Similar Matters.    55
Section 7.2.    Compliance with Applicable Law and Material Contracts.    55
Section 7.3.    Maintenance of Property.    55
Section 7.4.    Conduct of Business.    56
Section 7.5.    Insurance.    56
Section 7.6.    Payment of Taxes and Claims.    56
Section 7.7.    Visits and Inspections.    56
Section 7.8.    Use of Proceeds.    57
Section 7.9.    Environmental Matters.    57
Section 7.10.    Books and Records.    57
Section 7.11.    Further Assurances.    58
Section 7.12.    Replacement or Addition of Unencumbered Properties.    58
Section 7.13.    Removal of Unencumbered Property.    59
Section 7.14.    REIT Status.    60
Section 7.15.    Exchange Listing.    60
Section 7.16.    Distributions of Income to EPR.    60
Section 7.17.    Failure of Certain Unencumbered Assets Representations and
Warranties.    60
Section 7.18.    Unencumbered Property.    61
Section 7.19.    Derivatives Contract.    62
ARTICLE VIII. - INFORMATION    62
Section 8.1.    Financial Statements, Certificates and Information.    62
Section 8.2.    Other Information.    65
ARTICLE IX. - NEGATIVE COVENANTS    66
Section 9.1.    Financial Covenants.    66
Section 9.2.    Distributions.    67
Section 9.3.    Indebtedness.    68
Section 9.4.    Permitted Investments.    69
Section 9.5.    ERISA Exemptions.    71
Section 9.6.    Liens.    71
Section 9.7.    Merger, Consolidation, Sales of Assets and Other
Arrangements.    71
Section 9.8.    Fiscal Year.    72
Section 9.9.    Modifications to Material Contracts.    72
Section 9.10.    Modifications of Organizational Documents.    72
Section 9.11.    Transactions with Affiliates.    72
ARTICLE X. - DEFAULT    73
Section 10.1.    Events of Default.    73
Section 10.2.    Limitation of Cure Periods.    76



--------------------------------------------------------------------------------




Section 10.3.    Remedies Upon Default.    77
Section 10.4.    Allocation of Proceeds.    77
Section 10.5.    INTENTIONALLY OMITTED.    78
Section 10.6.    Performance by Agent.    78
Section 10.7.    Rights Cumulative.    78
ARTICLE XI. - THE AGENT    78
Section 11.1.    Authorization and Action.    78
Section 11.2.    Agent’s Reliance, Etc.    79
Section 11.3.    Notice of Defaults.    80
Section 11.4.    KeyBank as Lender.    80
Section 11.5.    Approvals of Lenders.    80
Section 11.6.    Lender Credit Decision, Etc.    81
Section 11.7.    Indemnification of Agent.    81
Section 11.8.    Successor Agent.    82
Section 11.9.    Titled Agents.    83
ARTICLE XII. - MISCELLANEOUS    83
Section 12.1.    Notices.    83
Section 12.2.    Expenses.    84
Section 12.3.    Setoff.    85
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.    85
Section 12.5.    Successors and Assigns.    86
Section 12.6.    Amendments.    88
Section 12.7.    Nonliability of Agent and Lenders.    90
Section 12.8.    Confidentiality.    91
Section 12.9.    Indemnification.    91
Section 12.10.    Termination; Survival.    93
Section 12.11.    Severability of Provisions.    94
Section 12.12.    GOVERNING LAW.    94
Section 12.13.    Patriot Act.    94
Section 12.14.    Counterparts.    94
Section 12.15.    Obligations with Respect to Borrowers.    94
Section 12.16.    Limitation of Liability.    94
Section 12.17.    Entire Agreement.    95
Section 12.18.    Construction.    95







--------------------------------------------------------------------------------








SCHEDULE 1.1(A)        Initial Subsidiary Borrowers
SCHEDULE 1.1(B)        Initial Eligible Real Estate
SCHEDULE 2            Eligible Real Estate Qualification Documents
SCHEDULE 6.1.(b)        Ownership Structure
SCHEDULE 6.1.(f)        Title to Properties; Liens
SCHEDULE 6.1.(g)        Indebtedness and Guaranties
SCHEDULE 6.1.(h)        Material Contracts
SCHEDULE 6.1.(i)        Litigation
SCHEDULE 6.1.(j)        Taxes Subject to Audit




EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Notice of Borrowing

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Note

EXHIBIT F
Form of Compliance Certificate

EXHIBIT G
Form of Unencumbered Availability Certificate

EXHIBIT H
Form of Joinder Agreement










--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of the
23rd day of July, 2013 by and among EPR PROPERTIES, a Maryland real estate
investment trust (“EPR”), the Subsidiary Borrowers (as defined herein), the
Lenders (as defined herein) and KEYBANK NATIONAL ASSOCIATION, as administrative
agent (“KeyBank” and/or the “Agent”), JP MORGAN SECURITIES, INC., RBC CAPITAL
MARKETS and CITIGROUP GLOBAL MARKETS, INC., as co-syndication agents (the
“Syndication Agents”), and each of KEYBANC CAPITAL MARKETS, LLC, J.P. MORGAN
SECURITIES, INC., RBC CAPITAL MARKETS and CITIGROUP GLOBAL MARKETS, INC., as
joint lead arrangers and joint book runners (each as “Arrangers”), and each of
the financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5(d). EPR and the Subsidiary Borrowers are each
referred to herein as a “Borrower” and are collectively referred to herein as
the “Borrowers.”
WHEREAS, certain of the parties hereto were parties to that certain Credit
Agreement dated as of January 5, 2012 (the “Original Agreement”), whereby the
Agent and the Lenders thereunder made available to the Borrowers thereunder a
term credit facility in the current amount of $255,000,000.00, on the terms and
conditions contained therein.
WHEREAS, the Borrowers have requested, and the Agent and the Lenders have
agreed, to amend and restate, in full, the Original Agreement in accordance with
the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
article I. - DEFINITIONS
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given that term in Section 4.1.
“Adjusted EBITDA” means EBITDA for the most recent quarter ended, less the
Replacement Reserve amount.
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on any LIBOR Loan is determined or any applicable category of
extensions of credit or other assets which includes

-1-

--------------------------------------------------------------------------------




loans by an office of any Lender outside of the United States of America to
residents of the United States of America). Any change in such maximum rate
shall result in a change in Adjusted LIBOR on the date on which such change in
such maximum rate becomes effective.
“Affected Lender” has the meaning given that term in Section 4.5.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of ten percent (10%) or more
of the (i) partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) or (ii) a managing member’s
interest in a limited liability company.
“Agent” means KeyBank National Association, as administrative agent for the
Lenders under the terms of this Agreement, and any of its successors.
“Aggregate Credit Exposure” means the aggregate Credit Exposures of the Lenders.
“Agreement Date” means the date as of which this Agreement is dated.
“Aggregate Underwriteable Cash Flow” means the sum of the Underwriteable Cash
Flow for the Unencumbered Pool.
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
LIBOR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Margin” or “LIBOR Margin”, as the case may be,
based upon the ratings by each Rating Agency on such date for the Index Debt:
Category


S&P’s Ratings:
Moody’s Ratings:
Fitch’s Ratings:
Base Rate
Margin
LIBOR
Margin
1
>=A-
>=A3
>=A-
0.10%
1.10%
2
=BBB+
=Baa1
=BBB+
0.20%
1.20%
3
=BBB
=Baa2
=BBB
0.35%
1.35%
4
=BBB-
=Baa3
=BBB-
0.60%
1.60%
5
<=BB+
<=Ba1
<=BB+
1.00%
2.00%




-2-

--------------------------------------------------------------------------------




For purposes of the foregoing, (i) if a Rating Agency shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such Rating Agency shall be
deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by at least two of the Rating
Agencies for the Index Debt fall within the same category, the Applicable Margin
shall be that category; (iii) if the ratings established or deemed to have been
established by the three Rating Agencies for the Index Debt all fall within
different categories, the Applicable Margin shall be the median of the three
categories; and (iv) if the ratings established or deemed to have been
established by a Rating Agency shall be changed (other than as a result of a
change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Borrowers to the Agent and the Lenders pursuant to Section 8.1.(g) hereof or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate debt obligations, the Borrowers and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.
“Arrangers” has the meaning given that term in the preamble hereto.
“Assignee” has the meaning given that term in Section 12.5(d).
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Agent and Borrower Representative,
as applicable, substantially in the form of Exhibit A.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus 1/2 of one percent (1%), and (c) the then applicable Adjusted
LIBOR for one month interest periods plus one percent (1%). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR,
respectively.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Base Rent” means, with respect to any Lease, the minimum periodic contractual
rent payable thereunder, excluding reimbursement or recovery of common area
maintenance or other property operating expenses and excluding percentage rent.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

-3-

--------------------------------------------------------------------------------




“Bonds” means, collectively, the following notes issued by EPR and guaranteed or
to be guaranteed by the Subsidiary Borrowers (a) the $250,000,000 original face
amount 7.750% Senior Notes due 2020, (b) the $350,000,000 original face amount
5.750% Senior Notes due 2022, and (c) the $275,000,000 original face amount
5.250% Senior Notes due 2023; together with any refinancings of such notes that
may be incurred in accordance with the terms of this Agreement.
“Borrower(s)” has the meaning as defined in the preamble hereto.
“Borrower Representative” means EPR.
“Building(s)” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and (b)
with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least
“A-2” or the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c)
reverse repurchase agreements with terms of not more than seven days from the
date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $500,000,000.00 and at least eighty-five percent (85%) of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.
“Change in Control” means the occurrence of any of the following:

-4-

--------------------------------------------------------------------------------




(a)    any Person (including, without limitation, a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired after the Effective Date
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of any such other Person
equal to at least fifty percent (50%); or
(b)    as of any date a majority of the managers or other controlling members of
any Person consists of individuals who were not either (i) managers or otherwise
controlling members or entities, as the case may be, of such Person as of the
corresponding date of the previous year (provided, however, that the initial
managers and controlling members for reference purposes of this clause (b)(i)
shall be the managers and controlling members as of the Effective Date); (ii)
selected or nominated to become managers or controlling members by the other
managers or controlling members of said Person of which a majority consisted of
individuals described in clause (b)(i) above; or (iii) selected or nominated to
become managers or otherwise controlling members by such managers or controlling
members of said Person of which a majority consisted of individuals or entities,
as the case may be, described in clause (b)(i), above or individuals or
entities, as the case may be, described in clause (b)(ii) above.
“Commission” means the Securities and Exchange Commission.
“Commitment” means, as to each Lender, such Lender’s obligation to make the Loan
pursuant to Section 2.1 in an amount up to, but not exceeding, the amount set
forth for such Lender on its signature page hereto as such Lender’s “Commitment
Amount” or as set forth in the applicable Assignment and Assumption Agreement,
or increased from time to time pursuant to Section 2.14, or increased or reduced
as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero (0),
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.
“Compliance Certificate” has the meaning given that term in Section 8.1(c)
herein.
“Concord Project” means a planned development in Sullivan County, New York,
expected to consist of a casino complex and a 1,580 acre resort complex.
“Concord Value” means the lower of cost or appraised value of EPR and its
Subsidiaries' interest in the Concord Project.

-5-

--------------------------------------------------------------------------------




“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of EPR and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.
“Consolidated Interest Incurred” means for any period, interest incurred on all
Indebtedness of EPR and its Subsidiaries (regardless of whether such interest
was expensed or capitalized in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP excluding amortization of deferred
loan costs.
“Consolidated Tangible Net Worth” means the total consolidated Tangible Net
Worth of EPR and its Subsidiaries.
“Contingent Obligation(s)” means as to any Person, means any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the payment of, or the ability of the primary obligor to make
payment of, such primary obligation or (d) otherwise to assure or hold harmless
the owner of such primary obligation against loss in respect thereof; provided
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
contracting for purchase of real property in the ordinary course of business, or
obligations, indemnifications or guarantees of liabilities other than with
respect to the repayment of any Indebtedness, such as environmental indemnities
or “bad acts” indemnities, unless such obligations, indemnifications or
guarantees are being enforced by any applicable party entitled to rely thereon.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.
“Credit Exposure” means with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loan.

-6-

--------------------------------------------------------------------------------




“Debt Service” means Consolidated Interest Incurred plus regularly scheduled
amortization payments (excluding balloon maturities), excluding the non-cash
portion of convertible debt interest expense.
“Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Deemed Rate” means a deemed rate of interest equal to, at any time of
determination, the weighted average interest rate of (a) the fully drawn
Facility Amount bearing interest at Adjusted LIBOR with a one month Interest
Period plus the Applicable Margin (as the terms "Facility Amount," "Adjusted
LIBOR," "Interest Period" and "Applicable Margin" are defined in the Revolving
Credit Facility Agreement), and (b) all other Unsecured Indebtedness (including,
without limitation, the Loans) at the rate(s) in effect for such Unsecured
Indebtedness on the last day of the previous quarter. If and to the extent any
Unsecured Indebtedness (including, without limitation, the Loans) is subject to
an interest rate swap or similar Derivative Contract, the Deemed Rate shall take
into consideration the effect of such Derivative Contract.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower Representative in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower Representative or the Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower Representative that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a

-7-

--------------------------------------------------------------------------------




capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11(b)) upon delivery of written notice of such determination to the
Borrower Representative and each Lender.
“Derivatives Contract(s)” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract(s)” includes any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivative Obligations” means all Derivatives Contracts and other obligations
of any Person in respect of any interest rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap forward equity transaction, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
forward transaction, collar transaction, currency swap, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of the foregoing transactions) or any combination of
the foregoing transactions.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include any
Lender).
“Distribution” means with respect to any Person, the declaration or payment of
any cash dividend or distribution on or in respect of any shares of any class of
capital stock or other beneficial

-8-

--------------------------------------------------------------------------------




interest of such Person; the purchase, redemption, exchange or other retirement
by such Person of any shares of any class of capital stock or other beneficial
interest of such Person, directly or indirectly through a Subsidiary of such
Person or otherwise; the return of capital by such Person to its shareholders,
partners, members or other owners as such; or any other distribution on or in
respect of any shares of any class of capital stock or other beneficial interest
of such Person; provided, however, that the dividend or distribution of common
stock of a Person shall not constitute a Distribution with respect to such
Person.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, all as determined in accordance with GAAP, an amount equal to the sum of
(a) the Net Income of such Person (or attributable to such asset) for such
period plus (b) depreciation and amortization, interest expense and income taxes
for such period minus (c) equity in earnings from unconsolidated Subsidiaries
for such period plus (d) ordinary cash distributions (exclusive of any
distributions received from capital events) actually received from such
unconsolidated Subsidiaries for such period, minus (e) straight line rents for
such period, minus (f) any gains (plus the losses) from extraordinary items or
asset sales or writeups or forgiveness of or early extinguishment of debt for
such period, plus (g) non-cash impairment charges, plus (h) acquisition related
expenses which are required to be deducted from net income under FASB ASC Topic
805 on Business Combinations plus (i) non cash provisions for loan losses. All
of the foregoing to be calculated without duplication and with respect to (b) -
(i), only to the extent the same has been included in the calculation of such
net income.
“Education Real Estate” means education real estate as so classified by the
Borrower Representative including charter schools, early childhood centers,
private schools (K-12), and similar education properties (including but not
limited to EPR Senior Property Loans secured by EPR Senior First Mortgages on
such properties).
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Required Lenders.
“Eligible Assignee” means any of (a) a commercial bank or other financial
institution organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000.00; (b) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $100,000,000.00, calculated in
accordance with generally accepted accounting principles; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000.00, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) any other assignee that, in the reasonable judgment of the Agent,
is a reputable institutional investor with substantial experience in lending and
originating loans similar to the Loan, or in purchasing, investing in or
otherwise holdings such

-9-

--------------------------------------------------------------------------------




loans, having a financial net worth of at least $500,000,000.00; (f) any Lender
Affiliate or a Related Fund of a Lender. For the purposes hereof, “Lender
Affiliate” shall mean, (i) with respect to any Person who would otherwise be an
Eligible Assignee under clauses (a) - (e), above (a “Qualified Assignee”), an
Affiliate of such Qualified Assignee which is an entity (whether a corporation,
partnership, trust or otherwise) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business, with sufficient assets to meet its funding
obligations hereunder, and is administered (including as placement agent
therefor) or managed by a Qualified Assignee or an Affiliate of such Qualified
Assignee and (ii) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit, with sufficient assets to meet its
funding obligations hereunder, and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor (i.e., a Related Fund
of such Lender). Further, for the purposes hereof, “Related Fund” shall mean,
with respect to a Lender, a fund that invests in loans, any other such fund
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such advisor with sufficient assets to meet its funding obligations
hereunder. No Borrower or any affiliate of a Borrower shall be an Eligible
Assignee.
"Eligible Canadian Subsidiary" means a wholly owned Canadian direct or indirect
subsidiary of EPR or a Subsidiary Borrower or Subsidiary Borrowers.
“Eligible Real Estate” means Real Estate:
(a)    (i) which is owned in fee by a Subsidiary Borrower or an Eligible
Canadian Subsidiary; (ii) which is encumbered by a ground lease to a Subsidiary
Borrower or an Eligible Canadian Subsidiary, acceptable to the Agent in its
reasonable discretion; or (iii) in which a Subsidiary Borrower or an Eligible
Canadian Subsidiary holds an EPR Senior First Mortgage, acceptable to the Agent
in its reasonable discretion;
(b)    which is located within the United States or Canada;
(c)    which consists of one or more of the following income-producing
properties:
(i)    Entertainment Real Estate;
(ii)    Education Real Estate;
(iii)    Recreation Real Estate; or
(iv)    other real estate and/or improvements which are none of (i), (ii) or
(iii) above, including without limitation, land under development subject to a
Lease or an EPR Senior First Mortgage;
(d)    which is subject to a Lease to a third party (or parties) or to an EPR
Senior First Mortgage, in each case which is not in material default, and under
which the Tenant, other approved tenant or EPR Mortgagor, as the case may be, is
in actual occupancy of the property (or the property is under construction and
the Tenant or EPR Mortgagor, as the case may be, has entered

-10-

--------------------------------------------------------------------------------




into a Lease or EPR Senior First Mortgage, as applicable, with respect to such
property); it being understood that copies of all Leases or EPR Senior First
Mortgages for any Unencumbered Property shall be provided to Agent or any Lender
upon request therefor;
(e)    as to which all of the representations set forth in Section 7.18 of this
Agreement concerning Unencumbered Property are true and correct;
(f)    as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents required by the Agent, or will receive and approve them
prior to inclusion of such Real Estate as an Unencumbered Property;
(g)    which does not cause a violation of the Unencumbered Availability; and
(h)    which is otherwise reasonably acceptable to the Agent.
For purposes of clause (d) immediately above, it is understood and agreed that,
in the case of real property under development, the Tenant or EPR Mortgagor need
not physically occupy the property during the development phase so long as the
Tenant or EPR Mortgagor is not in material default under the applicable Lease or
EPR Senior First Mortgage Loan with respect to such property under development.
“Eligible Real Estate Qualification Documents” has the same meaning as in
Schedule 2 attached hereto.
“Entertainment Real Estate” means entertainment real estate as so classified by
the Borrower Representative including Megaplex Movie Theaters,
Entertainment-Related Retail Improvements, Family Entertainment Centers and
similar entertainment venues (including, but not limited to, EPR Senior Property
Loans secured by EPR Senior First Mortgages on such properties).
“Entertainment-Related Retail Improvement(s)” means real estate owned by or
subject to a ground lease in favor of a Subsidiary Borrower (or an Eligible
Canadian Subsidiary) or encumbered by an EPR Senior First Mortgage that is used
for entertainment or retail purposes including but not limited to restaurants,
bowling alleys, arcades, live performance venues and other leisure venues.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.
“EPR” has the meaning provided in the introduction of this Agreement.

-11-

--------------------------------------------------------------------------------




“EPR Mortgagor” means a party which borrows pursuant to the terms of an EPR
Senior Property Loan, which loan is secured by an EPR Senior First Mortgage and
is otherwise evidenced by the EPR Senior Property Loan Documents.
“EPR Senior First Mortgage(s)” means a first priority senior mortgage granted to
a Subsidiary Borrower (or an Eligible Canadian Subsidiary) by an EPR Mortgagor
securing an EPR Senior Property Loan and encumbering any real estate and
improvements thereon, and upon which no other lien exists except for liens for
unpaid taxes, assessments and the like, not yet due and payable and liens on
equipment and the like owned or leased by the EPR Mortgagor which are permitted
pursuant to the terms of the related EPR Senior Property Loan Documents,
consisting of purchase money liens or liens on capital leases. References in
this Agreement to a “mortgage” or a “mortgage interest” shall be deemed to
include a deed of trust, deed to secure debt or similar real property security
instrument.
“EPR Senior Property Loan” means a first priority mortgage loan made to the
owner of any real estate and improvements thereon.
“EPR Senior Property Loan Documents” means, collectively, a promissory note from
an EPR Mortgagor to a Subsidiary Borrower (or an Eligible Canadian Subsidiary),
the EPR Senior First Mortgage serving as collateral for such note, along with
any related assignment of leases and rents from such EPR Mortgagor to such
Subsidiary Borrower (or, as applicable, such Eligible Canadian Subsidiary) and
any other documents or instruments delivered to a Subsidiary Borrower (or an
Eligible Canadian Subsidiary) evidencing or securing a EPR Senior Property Loan.
This term may also refer to such loan documents evidencing more than one EPR
Senior Property Loan.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means the issuance and sale after the Effective Date by any of
EPR or its Subsidiaries of any equity securities of EPR or its Subsidiaries to
any Person who is not EPR or one of its Subsidiaries, including, without
limitation, pursuant to the exercise of options or warrants or pursuant to the
conversion of any debt securities to equity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Group” means the Borrowers, any other Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common

-12-

--------------------------------------------------------------------------------




control which, together with any Borrower or any other Subsidiary, are treated
as a single employer under Section 414 of the Internal Revenue Code.
“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been waived
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.
“Exhibitor EBITDAR” shall be determined as follows:
(a)    The actual EBITDA of the exhibitor/tenant at an Unencumbered Property,
which EBITDA is derived specifically from said Unencumbered Property, plus the
rent expense of that exhibitor/tenant at said Unencumbered Property (the “Actual
Exhibitor EBITDAR”). The Agent and Lenders recognize that the Borrowers (or, as
applicable, any Eligible Canadian Subsidiaries) are not entitled to receive full
financial disclosure of the income statement of an exhibitor/tenant, which would
allow the calculation of Actual Exhibitor EBITDAR, but may receive such
information as a courtesy.
(b)    In the event that such Actual Exhibitor EBITDAR is not available, then
the calculation of Exhibitor EBITDAR shall be based upon the actual trailing
four (4) quarters revenue of the exhibitor/tenant at said Unencumbered Property
multiplied by an assumed Exhibitor EBITDAR margin of thirty-six percent (36%)
(the “Assumed Exhibitor EBITDAR”).
(c)    In the event that such Assumed Exhibitor EBITDAR is not available, then
the calculation of Exhibitor EBITDAR shall be based upon the trailing four (4)
quarters box office receipts of the exhibitor/tenant at said Unencumbered
Property as determined by Rentrak (or, if Rentrak is unavailable, by a similar
box office sales tracking system), divided by .70, to arrive at total revenues,
and multiplied by an assumed Exhibitor EBITDAR margin of thirty-six percent
(36%).
(d)    Notwithstanding anything to the contrary contained herein, but subject to
the defined term Underwriteable Cash Flow, for any exhibitor/tenant theatre
which has been in operation for less than four (4) quarters, Exhibitor EBITDAR
shall be deemed to equal the Unencumbered Property Net Operating Income for such
Unencumbered Property.
Further, notwithstanding anything to the contrary contained herein, where there
is an assumed Exhibitor EBITDAR margin of thirty-six percent (36%), such margin
shall be assumed, provided however, in the event that Agent determines in good
faith that a thirty-six percent (36%)

-13-

--------------------------------------------------------------------------------




Exhibitor EBITDAR margin is no longer accurate, it may, from time to time,
adjust the assumed Exhibitor EBITDAR margin for purposes of this calculation.
“Facility” means the credit facility described herein with respect to the Loans
up to the Facility Amount.
“Facility Amount” means the aggregate amount of $265,000,000.00, plus any
increase thereto pursuant to Section 2.14.
“Family Entertainment Centers” means family entertainment real estate as so
classified by the Borrower Representative, and including, without limitation,
EPR Senior Property Loans secured by EPR Senior First Mortgages on such
properties.
“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof if, as amended, FATCA provides a commercially
reasonable mechanism to avoid the tax imposed thereunder by satisfying the
information reporting and other requirements of FATCA.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
“Fees” means the fees and commissions payable by the Borrowers hereunder or
under any other Loan Document.
“FFO” means with respect to EPR and its Subsidiaries on a consolidated basis,
“funds from operations” as defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect on the Effective Date, and as amended from time to time (subject,
however, to the provisions of Section 1.2(b)), plus, to the extent deducted from
funds from operations, the sum of (a) acquisition related expenses which are
required to be deducted from net income under FASB ASC Topic 805 on Business
Combinations, (b) non cash provisions for loan losses, (c) preferred equity
redemption charges, and (d) costs associated with loan refinancings or pay-offs,
and minus, to the extent included in funds from operations, any gains from
forgiveness of indebtedness.
“Fitch” means Fitch, Inc., and its successors.

-14-

--------------------------------------------------------------------------------




“Fixed Charges” means, for the most recent quarter ended, the aggregate of Debt
Service plus any preferred dividends.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
“GAAP” means principles that are (a) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors
(“FASB”), as in effect from time to time and (b) consistently applied with past
financial statements of the Person adopting the same principles; provided that a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in generally accepted accounting
principles) as to financial statements in which such principles have been
properly applied.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section3(2) of ERISA maintained or contributed to by the Borrowers or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

-15-

--------------------------------------------------------------------------------




“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million.
“Increase Effective Date” has the meaning set forth in Section 2.14(d).
“Increase Option” has the meaning set forth in Section 2.14(a).
“Indebtedness” means, at any date, without duplication, all obligations,
contingent and otherwise, direct or indirect, in respect of (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business; (d) all
Capitalized Lease Obligations; (e) all obligations of such Person to reimburse
any bank or other Person in respect of amounts payable under a banker’s
acceptance; (f) all Redeemable Preferred Stock of such Person (in the event such
Person is a corporation); (g) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid or to be paid under a letter of
credit or similar instrument; (h) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (i) all obligations of such Person with respect to interest rate
protection agreements, foreign currency exchange agreements or other hedging
arrangements (valued as the termination value thereof computed in accordance
with a method approved by the International Swap Dealers Association and agreed
to by such Person in the applicable hedging agreement, if any); and (j) all
Indebtedness of others Guaranteed by such Person.
“Indemnified Costs” has the meaning given that term in Section 12.9(a).
“Indemnified Party” has the meaning given that term in Section 12.9(a).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of EPR that is not guaranteed by any other Person (other than Subsidiaries of
EPR) or subject to any other credit enhancement.
“Intellectual Property” has the meaning given that term in Section 6.1(t).
“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 and 6 months thereafter
(subject to availability on behalf of all the Lenders), as the Borrowers may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,

-16-

--------------------------------------------------------------------------------




as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(b) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit H.
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
“Lease” means any leases, license and agreement relating to the use or
occupation of space in any Building or of any Real Estate including without
limitation any ground leases therefor (collectively, the “Leases”).
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.
“Leverage Ratio” means the percentage determined by dividing the Total Debt by
the Total Asset Value.

-17-

--------------------------------------------------------------------------------




“LIBOR” means, as applicable to any Interest Period for any LIBOR Loan, the rate
per annum as determined on the basis of the offered rates for deposits in
Dollars, for the period of time comparable to such Interest Period which appears
on the Reuters Screen LIBOR Page as of 11:00 a.m. London time on the day that is
two (2) Business Days preceding the first day of such Interest Period; provided,
however, if the rate described above does not appear on such page on any
applicable interest determination date, LIBOR shall be the rate for deposits in
Dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) Business Days prior to the beginning of such Interest
Period. If the Reuters system is unavailable, then the rate for that date will
be determined on the basis of the offered rates for deposits in Dollars for a
period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Business Days preceding the first day of such
Interest Period as selected by Agent. The principal London office of each of the
four major London banks will be requested to provide a quotation of its U.S.
dollar deposit offered rate. If at least two such quotations are provided, the
rate for that date will be the arithmetic mean of the quotations. If fewer than
two quotations are provided, the rate for that date will be determined on the
basis of the rates quoted for loans in Dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York City time), on the day that is
two (2) Business Days preceding the first day of such Interest Period. In the
event that Agent is unable to obtain any such quotation as provided above, it
will be deemed that LIBOR pursuant to a LIBOR Loan cannot be determined and the
provisions of Section 4.2 shall apply.
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
“Lien(s)” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
“Loan” means the term loan made by each Lender to the Borrowers pursuant to
Section 2.1(a), and “Loans” the aggregate of all such Loans outstanding from
time to time.

-18-

--------------------------------------------------------------------------------




“Loan Document(s)” means this Agreement, each Note and each other document or
instrument now or hereafter executed and delivered by a Borrower in connection
with, pursuant to or relating to this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of EPR and its Subsidiaries considered as a whole; (b) the ability of the
Borrowers to perform any of their obligations under the Loan Documents; or (c)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which EPR or any of its Subsidiaries is
a party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.
“Megaplex Movie Theatre(s)” means a theater constructed or substantially
remodeled subsequent to 1995 for the showing of first run motion pictures which
theater contains multiple screens, digital sound and enhanced seat design.
“Minority Interest” means as to any Person, an ownership or other equity
investment in any other Person, which investment is not consolidated with the
accounts of such Person in accordance with GAAP.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
“Net Equity Proceeds” means the aggregate consideration received by EPR and/or
any of its Subsidiaries in respect of any Equity Issuance, net of (a) direct
costs (including, without limitation, legal, accounting and investment banking
fees and sales commissions) and (b) taxes paid or payable as a result thereof;
it being understood, (i) that “Net Equity Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by EPR and/or any of its Subsidiaries in any Equity
Issuance, and (ii) that “Net Equity Proceeds” shall not include cash proceeds
that are applied within thirty (30) days of the date of the related Equity
Issuance to retire capital stock.
“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP. The net income (or loss) of
a Person shall include, without duplication, the allocable share of the net
income (or loss) of any other Person in which a Minority Interest is owned by
such Person based on the ownership of such Person in such other Person.

-19-

--------------------------------------------------------------------------------




“Net Rentable Area” means with respect to any Real Estate, the floor area of any
buildings, structures or improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.
“Note(s)” means has the meaning given that term in Section 2.9(a).
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrowers’ request for the
borrowing of the Loan.
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.
“Obligation(s)” means all indebtedness, obligations and liabilities of the
Borrowers to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or other instruments at any time evidencing any of the
foregoing, whether existing on the date of this Agreement or arising or incurred
hereafter, direct or indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.
“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
“Original Agreement” has the meaning set forth in the Preamble hereto.
“Participant” has the meaning given that term in Section 12.5(c).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws if the imposition of such Lien could reasonably be expected
to have a Material Adverse Effect) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws or in connection with performance of bids
and trade contracts and leases where such Person is the tenant; (c) encumbrances
on the Real Estate permitted under the applicable Lease or EPR Senior Property
Loan Documents, or consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects

-20-

--------------------------------------------------------------------------------




and irregularities in the title thereto which do not materially detract from the
value of such property for its intended business use or impair the intended
business use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) intercompany Liens among EPR and its Subsidiaries securing intercompany
obligations among such Persons that have been subordinated to the Obligations on
terms satisfactory to the Agent; (g) Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 10.1(k); (h) normal and customary
rights of setoff against deposits in favor of banks and other depository
institutions; (i) Liens of a collecting bank under Section 4-210 of the Uniform
Commercial Code, or similar law, on items in the course of collection; and (j)
Liens on assets other than Unencumbered Property provided that such Liens secure
Indebtedness or other obligations that may be incurred or maintained without
violating Section 9.1 or Section 9.3 or any other provision of this Agreement,
including, without limitation, Liens in existence as of the Agreement Date and
set forth in Schedule 6.1(f) and any renewals or refinancings thereof.
“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof,
including but not limited to the Borrowers.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the rate that would otherwise be applicable at such time plus
four percent (4.0%).
“Potential Unencumbered Property” means any property of a Borrower (or an
Eligible Canadian Subsidiary) which is not at the time included in the
Unencumbered Pool and which consists of (i) Eligible Real Estate, or (ii) Real
Estate which is capable of becoming Eligible Real Estate through the approval of
the Agent and the completion and delivery of Eligible Real Estate Qualification
Documents.
“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.
“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.

-21-

--------------------------------------------------------------------------------




“Rating Agency” means each of Moody’s, S&P and Fitch.
“Real Estate” means all real property in which EPR or any of its Subsidiaries
has a fee, leasehold, mortgage or other interest, including, without limitation,
the Unencumbered Properties.
“Recreation Real Estate” means recreational real estate as so classified by the
Borrower Representative including ski facilities, waterparks, golf entertainment
centers and similar recreational venues (including, but not limited to, EPR
Senior Property Loans secured by EPR Senior First Mortgages on such properties).
“Redeemable Preferred Stock” means any preferred stock issued by a Person which
is at any time prior to the Termination Date either (i) mandatorily redeemable
(by sinking fund or similar payments or otherwise) or (ii) redeemable at the
option of the holder thereof.
“Register” has the meaning given that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy; notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“REIT Status” means with respect to EPR its status as a real estate investment
trust as defined in Section 856(a) of the Internal Revenue Code.
“Rent Roll” means report prepared by the Borrowers showing for each Unencumbered
Property owned or leased by a Subsidiary Borrower (or, as applicable, an
Eligible Canadian Subsidiary) its occupancy, lease expiration dates, lease rent
and other information in substantially the form presented to the Lenders prior
to the date hereof or in such other form as may have been approved by the Agent.
“Replacement Reserve” means (i) with respect to any Real Estate owned or leased
by a Borrower (or, as applicable, an Eligible Canadian Subsidiary), an amount
equal to twenty cents ($.20) per annum multiplied by the Net Rentable Area of
such Real Estate, and (ii) with respect to

-22-

--------------------------------------------------------------------------------




any Real Estate that is subject to an EPR Senior First Mortgage, an amount equal
to twenty cents ($.20) per annum multiplied by Borrowers’ reasonable good faith
estimate of what the Net Rentable Area of such Real Estate would have been had
such Real Estate been subject to a Lease rather than an EPR Senior First
Mortgage.
“Required Lenders” means, as of any date, Lenders having at least 66 2/3% of the
aggregate amount of the Commitments (not held by Defaulting Lenders who are not
entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66 2/3% of the principal amount of the aggregate
outstanding Loans (not held by Defaulting Lenders who are not entitled to vote).
Commitments and Loans held by Defaulting Lenders shall be disregarded when
determining the Required Lenders.
“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.
“Revolving Credit Facility Agreement” means that certain Second Amended and
Restated Credit Agreement dated July 23, 2013, whereby the agent and the lenders
thereto made available to Borrowers a revolving credit facility in the amount of
up to $600,000,000.00, as the same may be amended, replaced, renewed, restated
or otherwise modified from time to time.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
“Secured Indebtedness” means Indebtedness secured (via a pledge or otherwise) by
a Lien.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

-23-

--------------------------------------------------------------------------------




“Subsidiary” (or, if more than one, “Subsidiaries”) means, for any Person, any
corporation, partnership or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other individuals performing similar
functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person and whose accounts are
consolidated with those of such Person pursuant to GAAP.
“Subsidiary Borrowers” means, initially, the entities described in
Schedule 1.1(A) hereto, each of which is a Wholly-Owned Subsidiary of EPR, and,
after the Effective Date, any other Wholly-Owned Subsidiary of EPR organized
under the laws of one of the States of the United States that becomes a Borrower
hereunder in compliance with the provisions of Section 7.12.
“Syndication Agents” has the meaning set forth in the Preamble hereto.
“Tangible Net Worth” means the equity of any Person as determined in accordance
with GAAP, less the total book value of all assets of such Person properly
classified as intangible assets under generally accepted accounting principles,
including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.
“Taxes” has the meaning given that term in Section 3.12.
“Tenant” means a tenant of a Subsidiary Borrower (or, as applicable, an Eligible
Canadian Subsidiary) which leases space in an Unencumbered Property pursuant to
a Lease.
“Termination Date” means July 23, 2018.
“Third Party Information” means information provided by or in reliance on
information provided by Tenants, EPR Mortgagors or other independent sources
acceptable to Agent, and upon which a Borrower (or, as applicable, an Eligible
Canadian Subsidiary) relies and has no knowledge or reason to believe is false,
inaccurate or misleading in any respects.
“Titled Agents” means each of the Syndication Agents and the Arrangers, and
their respective successors and permitted assigns.
“Total Asset Value” means without duplication, the sum of: (1) unrestricted cash
and marketable securities held by EPR and its Subsidiaries; plus (2) Total Real
Estate Value; plus (3) non-income producing real estate at cost of EPR and its
Subsidiaries, plus (4) Concord Value.
“Total Debt” means with respect to EPR and any of its Subsidiaries, without
duplication, all Indebtedness, plus the face amount of any undrawn letters of
credit, plus any Contingent Obligations.
“Total Real Estate Value” means EBITDA of EPR and its Subsidiaries for the most
recent quarter, with pro forma adjustments for any assets acquired or sold
during the relevant period, multiplied by four (4) (which is the annualization
factor), and then divided by the applicable

-24-

--------------------------------------------------------------------------------




capitalization rate. Such capitalization rate shall be 8% for all Entertainment
Real Estate (including, without limitation, EPR Senior Property Loans secured by
EPR Senior First Mortgages on Entertainment Real Estate), and 9% for assets that
are not Entertainment Real Estate. Any asset under construction with an executed
Lease or EPR Senior First Mortgage will be included in Total Real Estate Value
at EPR’s actual carrying value until construction is completed.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Underwriteable Cash Flow” means (1) with respect to Unencumbered Property that
is a Megaplex Movie Theatre (whether subject to a Lease or an EPR Senior First
Mortgage), determined and calculated per each (a) master lease, (b) tenant for
those leases that contain cross default provisions, or (c) each lease if neither
(a) nor (b) apply, as the lesser of (A) the Unencumbered Property NOI for the
trailing 4 quarter period, or (B) the Exhibitor’s EBITDAR for such Unencumbered
Property(ies) for the trailing 4 quarter period, divided by 1.25 (provided,
however, that, if a given Megaplex Movie Theatre has not been in operation for
one year, part B will not apply); and (2) with respect to each Unencumbered
Property(ies) that is not a Megaplex Movie Theatre, the Unencumbered Property
NOI for the most recently ended quarter and then annualized.
“Unencumbered Asset Value” means with respect to the Unencumbered Properties,
the Aggregate Underwriteable Cash Flow as of the end of the most recent quarter,
with pro forma adjustments for any assets acquired or sold during the relevant
period, annualized, and then capitalized at the rate of (a) 8% for any
Entertainment Real Estate, and (b) 9% for all Unencumbered Properties that are
not Entertainment Real Estate. Any Unencumbered Pool asset under construction
with an executed Lease or EPR Senior First Mortgage not in material default
under the applicable Lease or EPR Senior First Mortgage Loan will be included in
the calculation at EPR’s carrying value until construction completion.
“Unencumbered Availability” means the amount equal to
(a)    the lesser of (I) sixty percent (60%) of Unencumbered Asset Value, or
(II)     the Unencumbered Mortgageability Amount,
minus
(b)    the aggregate amount of EPR's consolidated Unsecured Indebtedness
(excluding the Aggregate Credit Exposure);
provided however, that in no event shall assets that are not related to
Entertainment Real Estate, Education Real Estate or Recreation Real Estate
exceed in the aggregate forty percent (40%) of the

-25-

--------------------------------------------------------------------------------




amount of clause (a)(I) immediately above. Notwithstanding the aforesaid, the
Unencumbered Pool will at all times consist of at least ten (10) Unencumbered
Properties, and no single property shall account for more than twenty (20%)
percent of the total Unencumbered Asset Value.
“Unencumbered Availability Certificate” has the meaning given that term in
Section 8.1(c) herein.
“Unencumbered Mortgageability Amount” means, at any time, an amount equal to the
quotient obtained by dividing the Underwritable Cash Flow for the trailing four
quarters by 2.0, and further dividing such quotient by the Deemed Rate.
“Unencumbered Pool” means the Eligible Real Estate which has been approved for
inclusion in the Unencumbered Pool.
“Unencumbered Property” or “Unencumbered Properties” means the Eligible Real
Estate owned or leased by Subsidiary Borrower (or an Eligible Canadian
Subsidiary) or subject to an EPR Senior First Mortgage, to be included in the
calculation of the Unencumbered Pool, and which has been or is in the future
approved by Agent in its reasonable discretion. Insofar as Unencumbered Property
consists of Eligible Real Estate that is subject to an EPR Senior First
Mortgage, the term “Unencumbered Property” shall be deemed to refer to such
Eligible Real Estate or the related EPR Senior Property Loan, as the context may
require. The initial Unencumbered Pool shall consist of the properties described
in Schedule 1.1(B) (collectively, the “Initial Eligible Real Estate”).
Subsequent to the Effective Date hereunder, the Borrowers may add other Eligible
Real Estate or substitute other Eligible Real Estate for all or a portion of the
Initial Eligible Real Estate subject to the compliance with the terms of this
Agreement.
“Unencumbered Property Net Operating Income or “Unencumbered Property NOI”
means with respect to any Unencumbered Property, for any period, the aggregate
of actual recurring “property revenues” earned by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary) in such period (provided however
that any amounts accrued shall only include those amounts not more than 45 days
delinquent in arrears) for the Unencumbered Property (including Base Rent and
expense reimbursement, but excluding straight line and percentage rent), (or in
the case of Unencumbered Properties subject to EPR Senior First Mortgages, the
related mortgage loan interest income) and all as otherwise determined in
accordance with GAAP together with recoveries from tenants as determined in
accordance with GAAP, all such amounts shall be attributable to such period and
accrued according to GAAP, less (i) all “property expenses” consisting solely of
expenses incurred or accrued by a Subsidiary Borrower (or, as applicable, an
Eligible Canadian Subsidiary) that are directly related to the operation and
ownership of such Unencumbered Property, including any real estate taxes, sales
taxes, common area maintenance charges, accounting and administration, security,
utilities, maintenance, janitorial, premiums for casualty and liability
insurance or ground lease payments (excluding from the foregoing expenses for
depreciation, amortization, interest and leasing commissions with respect to
such Unencumbered Property) actually paid by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary), and (ii) an allowance for property
management expenses calculated at the greater of (A) three percent (3.0%) of
Base Rent or (B) actual property management expenses (the “Management Expense”),

-26-

--------------------------------------------------------------------------------




and (iii) the Replacement Reserve (provided that the deduction described in this
clause (iii) shall not apply to Unencumbered Property consisting of land under
development). If such period is less than a year, expenses described in clause
(i) above that are payable less frequently than monthly during the course of a
year (e.g., real estate taxes and insurance premiums) shall be adjusted by
“straight lining” the amounts so that such expenses are accrued on a monthly
basis over the course of a year and fairly stated for each period. In the event
that information for the trailing four (4) quarters or for any other period as
may be required hereunder, is not available for a Unencumbered Property, then,
if such Unencumbered Property is a new theatre or a new Lease executed by a
Tenant and a Subsidiary Borrower (or, as applicable, an Eligible Canadian
Subsidiary) in connection with the acquisition of a Unencumbered Property, then
for purposes of this calculation, “property revenues” shall mean the actual
annual base rent on an effective triple net basis for the Unencumbered Property,
as provided for in the applicable Lease less the Management Expense and less the
Replacement Reserve (or, in the case of a Unencumbered Property encumbered by an
EPR Senior First Mortgage, “property revenues” shall mean the actual interest
income for the Unencumbered Property). Additionally, as the Unencumbered
Property financial information becomes available (i.e., after the Unencumbered
Property has been in operation for one quarter, two quarters, etc.) such actual
information shall be used, as adjusted, by “annualizing” the amounts so that
such amounts are received on a monthly basis over the course of a year and
fairly stated for each period, and as further adjusted for “property expenses,”
Management Expense and Replacement Reserves.
“Unencumbered Property Replacement” means any substitution, replacement or
addition of Unencumbered Property hereunder, pursuant to Section 7.12 or Section
10.2.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
by the State of New York.
“Unsecured Indebtedness” means consolidated Indebtedness of EPR and its
Subsidiaries which is not Secured Indebtedness.
“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
Section 1.2.    General; References to Times.
(a)    GAAP. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if Borrowers notify Agent that
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrowers that
Agent requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change

-27-

--------------------------------------------------------------------------------




shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
(b)    FFO. If Borrowers notify Agent that the definition of FFO has been
amended by the Board of Governors of the National Association of Real Estate
Investment Trusts after the date of this Agreement and that Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in FFO or in the application thereof on the
operation of such provision (or if Agent notifies Borrowers that Agent requests
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in FFO or in the
application thereof, then such provision shall be interpreted on the basis of
FFO as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
(c)    References. References in this Agreement to “Sections”, “§”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of EPR or a Subsidiary of such Subsidiary and a reference to an
“Affiliate” means a reference to an Affiliate of EPR. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
New York, New York time.
Section 1.3.    Property of Eligible Canadian Subsidiaries Included for
Availability Purposes; No Liability.
In contrast to the Original Agreement, this Agreement provides that, subject to
the terms and conditions set forth herein, Eligible Real Estate owned or leased
by an Eligible Canadian Subsidiary or subject to an EPR Senior First Mortgage in
favor of an Eligible Canadian Subsidiary may be included in the Unencumbered
Pool; and that such Eligible Real Estate is to be treated generally in the same
manner as Eligible Real Estate owned or leased by a Subsidiary Borrower or
subject to EPR Senior First Mortgage in favor of a Subsidiary Borrower. In that
regard, various representations, warranties and other provisions of this
Agreement now apply to an Eligible Canadian Subsidiary that has an ownership,
leasehold or mortgage interest in Eligible Real Estate included in the
Unencumbered Pool or to such Eligible Real Estate. Notwithstanding the foregoing
or anything else in the Loan Documents to the contrary, in no event shall any
Eligible Canadian Subsidiary be deemed a borrower under or a guarantor of this
Agreement or the other Loan Documents or otherwise have any liability with
respect to this Agreement or the other Loan

-28-

--------------------------------------------------------------------------------




Documents. Without limiting the foregoing, no Eligible Canadian Subsidiary shall
now or hereafter have any liability with respect to the Obligations or as a
result of any breach of any covenant, representation, warranty or other
provision of this Agreement or any other Loan Document.
ARTICLE II.     - CREDIT FACILITY
Section 2.1.    Loans.
(d)    Generally. Subject to the terms and conditions set forth herein
(including, without limitation, the existence of sufficient Unencumbered
Availability), the Lenders agree to advance to the Borrowers on the Agreement
Date $265,000,000.00 based on the Notice of Borrowing delivered by the
Borrowers, provided that certain Lenders have previously funded their respective
Commitments pursuant to the Original Agreement and certain Lenders not Lenders
under the Original Agreement shall fund the amount of their respective
Commitments.
(e)    Disbursements of Loan Proceeds. Each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Loan to be made by such
Lender on the Agreement Date. Unless the Agent shall have been notified by any
Lender prior to the Agreement Date, the Agent may assume that each Lender will
make the proceeds of such Loan available to the Agent on the date of the
requested borrowing as set forth in the Notice of Borrowing and the Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the Borrowers the amount of such Loan to be provided by such
Lender. Subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrowers no later than 2:00 p.m. on the date and at
the account specified by the Borrowers in such Notice of Borrowing.
Section 2.2.    INTENTIONALLY OMITTED.
Section 2.3.    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
(ii)    during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender

-29-

--------------------------------------------------------------------------------




(including, without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable on the third day of each calendar month, provided if such day is not a
Business Day, interest shall be due on the next succeeding Business Day.
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrowers. All determinations by
the Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrowers for all purposes, absent manifest error.
Section 2.4.    Number of Interest Periods.
There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.5.    Repayment of Loans.
The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.
Section 2.6.    Prepayments.
(a)    Optional. Subject to Section 4.4, the Borrowers may prepay any Loan at
any time without premium or penalty. The Borrowers shall give the Agent at least
one Business Day’s prior written notice of the prepayment of any Loan.
(b)    Mandatory. If at any time the Aggregate Credit Exposure exceeds the
aggregate amount of the Commitments in effect at such time, the Borrowers shall
promptly (and in any event, within two (2) Business Days after notice thereof
from the Agent) pay to the Agent for the accounts of the Lenders the amount of
such excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans pro rata in accordance with Section 3.2. If the
Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 4.4.
(c)    Effect of Prepayments. Any amounts of the Loans paid or prepaid may not
be reborrowed.
Section 2.7.    Continuation.
So long as no Event of Default shall exist, the Borrowers may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrowers giving to the Agent a
Notice of Continuation not later than 11:00 a.m. on the third Business Day prior
to the date of any such Continuation. Such notice by the Borrowers of a
Continuation shall be by telephone or telecopy,

-30-

--------------------------------------------------------------------------------




confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given. Promptly after receipt of a Notice of Continuation,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation. If the Borrowers shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, or if an Event of Default shall exist, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.8 or the
Borrowers’ failure to comply with any of the terms of such Section.
Notwithstanding anything in this Agreement to the contrary, if a Default exists
at the time of a Continuation of a Loan, the Interest Period for such continued
Loan shall not exceed one month.
Section 2.8.    Conversion.
The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrowers shall pay accrued interest to the date of
Conversion on the principal amount so Converted (with such interest being
payable at the time provided in Section 2.3(b)). Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion, (b)
the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrowers once given. Notwithstanding anything in this Agreement
to the contrary, if a Default exists at the time of a Conversion of a Base Rate
Loan to a Libor Loan, the Interest Period for such Libor Loan shall not exceed
one month.
Section 2.9.    Notes.
(a)    Note. The Loans made by each Lender shall, in addition to this Agreement,
if requested by such Lender, also be evidenced by a promissory note of the
Borrowers substantially in the form of Exhibit E (each a “Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account

-31-

--------------------------------------------------------------------------------




of the principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on the Borrowers, absent manifest error; provided,
however, that the failure of a Lender to make any such record shall not affect
the obligations of the Borrowers under any of the Loan Documents.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.
Section 2.10.    INTENTIONALLY OMITTED.
Section 2.11.    INTENTIONALLY OMITTED.
Section 2.12.    INTENTIONALLY OMITTED.
Section 2.13.    Joint and Several Liability.
(a)    The obligations of the Borrowers hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.
(b)    Each of the Borrowers represents and warrants to the Agent and the
Lenders that the Borrowers, though separate legal entities, have a commonality
of interests in their respective financing needs and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts.
(c)    None of the Lenders or the Agent shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against any other Borrower or any other Person or
commence any suit or other proceeding against any other Borrower or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of any other Borrower or any other Person; or (c) to make demand of
any other Borrower or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Obligations.
(d)    The Lenders and the Agent may, at any time and from time to time, without
the consent of, or notice to, a Borrower, and without discharging such Borrower
from its obligations hereunder, take any of the following actions: (i) amend,
modify, alter or supplement the terms of any of the Obligations of any other
Borrower, including, but not limited to, extending or shortening the time of
payment of any such Obligations or changing the interest rate that may accrue on
any of such Obligations, provided that such other Borrower or the Borrower
Representative consents

-32-

--------------------------------------------------------------------------------




to such amendment, modification or the like; (ii) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations and in which any other Borrower has rights; (iii) release any other
Borrower or any other Person liable in any manner for the payment or collection
of the Obligations; (iv) exercise, or refrain from exercising, any rights
against any other Borrower or any other Person; and (v) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders shall elect.
(e)    It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Section 10.1(h), Section 10.1(i) or Section
10.1(j), a Borrower’s maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Borrower hereunder (or any other obligations of such Borrower to the Agent and
the Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation, (i)
Section 548 of the United States Bankruptcy Code and (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Borrower hereunder (or any other obligations of such
Borrower to the Agent and the Lenders) shall be determined in any such
proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Borrower hereunder would otherwise be subject
to avoidance under the Avoidance Provisions, the maximum Obligations for which
such Borrower shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Obligations are deemed to have been incurred under the
Avoidance Provisions, would not cause the obligations of such Borrower hereunder
(or any other obligations of such Borrower to the Agent and the Lenders), to be
subject to avoidance under the Avoidance Provisions. This subsection is intended
solely to preserve the rights of the Agent and the Lenders hereunder to the
maximum extent that would not cause the obligations of any Borrower hereunder to
be subject to avoidance under the Avoidance Provisions, and no Borrower or any
other Person shall have any right or claim under this Section as against the
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.
(f)    Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrowers, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that none of the Agent or the Lenders shall have any duty
whatsoever to advise any Borrower of information regarding such circumstances or
risks.
Section 2.14.    The Increased Loan Amount.
(a)    Request for Increase. At any time prior to July 23, 2017, the Borrowers
shall have the option to increase the Facility Amount by a maximum aggregate
amount of up to $135,000,000.00 (the “Increase Option”). The Borrowers may
exercise the Increase Option at any time and from time to time prior to the date
set forth above by providing notice to the Agent (which shall promptly notify
the Lenders); provided, however, (a) that at the time of the exercise of such
option, there is no Default or Event of Default which shall have occurred and be
continuing; (b) in no event shall

-33-

--------------------------------------------------------------------------------




the existence of this Increase Option be deemed a commitment on the part of the
Lenders until such time as such Lender in writing increases its commitment or a
new Lender issues a written commitment for any such amounts in excess of the
existing $265,000,000.00 committed Facility Amount, and then in such event, such
increase to the Facility Amount shall only be to the extent of the increased
commitment or new commitment amounts; (c) at the time of sending such notice,
the Borrowers (in consultation with the Agent) shall specify a reasonable time
period within which each Lender is requested to respond as to whether such
Lender agrees to increase the amount of its Commitment in accordance with
Section 2.14(b); (d) any such increase shall be in a minimum aggregate amount of
$10,000,000.00 with minimum aggregate increments of $5,000,000.00 above that
amount, and a maximum aggregate increase of $135,000,000.00; and (e) any such
increase shall be integrated into this Agreement and shall be subject to the
same terms and conditions as this Agreement, except as otherwise provided in
Section 2.14(e)(v).
(b)    Lender Elections to Increase. Each Lender shall notify the Agent within
such time period specified in said notice, whether or not it agrees, in its sole
discretion, to increase its Commitment and, if so, by what amount (which need
not be its pro rata share thereof). Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.
(c)    Notification by Agent; Additional Lenders. The Agent shall notify the
Borrowers and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase in the Facility
Amount and subject to the approval of the Agent and the Agent (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Agent and its counsel.
(d)    Effective Date and Allocations. If the aggregate Commitments (including
due to new Commitments by additional Lenders) are increased in accordance with
this Section 2.14, the Agent and the Borrowers shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Agent shall promptly notify the Borrowers and the Lenders (including any
additional Lenders) of the final allocation of such increase and the Increase
Effective Date.
(e)    Conditions to Effectiveness of Increase. Any increase in the Facility
Amount pursuant to this Section 2.14 shall be subject to the following
conditions:
(i)    The Borrowers shall have paid to (A) the Agent, such fees as shall be due
to Agent at such time under the Fee Letter, and (B) to each Lender, such fees,
if any, as shall have been agreed upon by the Borrowers and the Agent.
(ii)    As of the Increase Effective Date, no Default or Event of Default then
exists and is continuing or would result from such increase in the Facility
Amount (including on a pro forma basis relative to financial covenant
compliance).
(iii)    The Borrowers shall have delivered to the Agent a certificate dated as
of the Increase Effective Date (in sufficient copies for each Lender) (A)
certifying and attaching the resolutions adopted by the Borrowers approving or
consenting to such increase (which

-34-

--------------------------------------------------------------------------------




resolutions may be contained in the resolutions adopted by the Borrowers in
connection with the initial Loan made under this Agreement or, in the case of a
Person that becomes a Subsidiary Borrower after the Effective Date, in
connection with the execution and delivery of a Joinder Agreement by such
Person), and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties of the Borrowers in this
Agreement and in each other Loan Document are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, to the
knowledge of the Borrowers, they are true and correct as of such earlier date,
and except to the extent of changes resulting from transactions contemplated and
permitted by this Agreement and changes occurring in the ordinary course of
business (in each case to the extent not constituting a Default or Event of
Default), (2) no Default or Event of Default exists and is continuing or would
result from such increase in the Facility Amount (including on a pro forma basis
relative to financial covenant compliance), and (3) the incurrence of
Indebtedness in an aggregate principal amount equal to the full Facility Amount
after giving effect to all Commitment increases and new Commitments would not
result in a breach of, or a default under, any agreement to which any Borrower
is a party.
(iv)    The Borrowers will execute and deliver to each applicable Lender that
requests one, a new Note in the appropriate stated amount, and will execute and
deliver or otherwise provide to the Agent and the Lenders such other documents
and instruments consistent with the terms of this Agreement, as the Agent or
Lenders reasonably may require.
(v)    Any such increase shall be integrated into the Facility as either (A) an
increase to the Facility, (B) a new tranche having the same terms (excluding
pricing, commitment fee amounts and the Termination Date) as the Facility or (C)
any combination thereof satisfactory to Borrower, Agent and the Lenders
providing the new commitments.
(f)    The provisions of this Section 2.14 shall not constitute a “commitment”
to lend, and the Commitments of the Lenders shall not be increased except in
accordance with, and until satisfaction of the provisions of this Section 2.14
and actual increase of the Commitments as provided herein.
Section 2.15.    Borrower Representative.
Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III). Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them). The Borrowers must act

-35-

--------------------------------------------------------------------------------




through the Borrower Representative for all purposes under this Agreement and
the other Loan Documents. Notwithstanding anything contained herein to the
contrary, to the extent any provision in this Agreement requires any Borrower to
interact in any manner with the Agent or the Lenders, such Borrower shall do so
through the Borrower Representative.
Section 2.16.    INTENTIONALLY OMITTED.
ARTICLE III.     - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.    Payments.
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4,
the Borrowers may, at the time of making each payment under this Agreement or
any Note, specify to the Agent the amounts payable by the Borrowers hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing under Section
2.1(a) shall be made from the Lenders and each payment of the Fees hereunder
shall be made for the account of the Lenders, pro rata according to the amounts
of their respective Commitments; (b) each payment or prepayment of principal of
Loans by the Borrowers shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them, provided that if immediately prior to giving effect to any such payment in
respect of any Loans the outstanding principal amount of the Loans shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time such Loans were made, then such payment shall be applied to
the Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loans being held by the Lenders pro rata in
accordance with their respective Commitments; (c) each payment of interest on
Loans by the Borrowers shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; and (d) the making, Conversion and Continuation of Loans
of a particular Type (other than Conversions provided for by Section 4.6) shall
be made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and

-36-

--------------------------------------------------------------------------------




Continuations of Loans) and the then current Interest Period for each Lender’s
portion of each Loan of such Type shall be coterminous.
Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrowers to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders pro rata in accordance with
Section 3.2 or Section 10.4, as applicable, such Lender shall promptly purchase
from the other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with Section 3.2 or Section 10.4, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Minimum Amounts.
(d)    Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in
an aggregate minimum amount of $1,000,000.00 and integral multiples of
$100,000.00 in excess thereof. Each borrowing of, Conversion to and Continuation
of LIBOR Loans shall be in an aggregate minimum amount of $2,000,000.00 and
integral multiples of $100,000.00 in excess of that amount.
(e)    Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).

-37-

--------------------------------------------------------------------------------






Section 3.6.    Fees.
The Borrowers agree to pay the administrative and other fees of the Agent as may
be agreed to by the Borrowers and the Agent from time to time.
Section 3.7.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.8.    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrowers
shall notify the respective Lender in writing that the Borrowers elect to have
such excess sum returned to them forthwith. It is the express intent of the
parties hereto that the Borrowers not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrowers under Applicable Law.
Section 3.9.    Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.3(a)(i) and
2.3(a)(ii), except as otherwise may be the case under Section 2.14(e)(v).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
Section 3.10.    Statements of Account.
The Agent will account to the Borrowers monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrowers absent manifest error unless the Borrowers
provide written notice to the Agent, within 90 days after receipt

-38-

--------------------------------------------------------------------------------




of such statement, specifying in reasonable detail those portions of such
statement as to which the Borrowers object and the grounds for such objection.
The failure of the Agent to deliver such a statement of accounts shall not
relieve or discharge the Borrowers from any of their obligations hereunder.
Section 3.11.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.6(e).
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 12.3), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; third, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by any Borrower against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; and fourth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x)  such payment is a
payment of the principal amount of any Loans (or participations, if applicable,
under Section 2.2.(i)) in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 5.2. were satisfied or waived (or were Loans
made or participations acquired pursuant to Section 2.2(i)), such payment shall
be applied solely to pay the Loans (or participations) of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans and funded pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section
3.11(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrowers and the Agent agree in writing
in their sole discretion (with no consent required from the Borrowers if any
Default or Event of Default exists) that a Defaulting Lender that is a Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in

-39-

--------------------------------------------------------------------------------




such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender, if a Lender,
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable Commitment Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender's having been a
Defaulting Lender
(c)    Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender
who is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrowers no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s Commitment in proportion
to the Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrowers may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5(d) for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding Section
12.5(d), shall pay to the Agent an assignment fee in the amount of $5,000.00.
The purchase price for the Commitment of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans outstanding and owed by the
Borrowers to the Defaulting Lender. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to the last sentence of the immediately preceding
subsection (a). Notwithstanding the foregoing, the Defaulting Lender shall be
entitled to receive amounts owed to it by the Borrowers under the Loan Documents
which accrued prior to the date of the default by the Defaulting Lender, to the
extent the same are received by the Agent from or on behalf of the Borrowers.
There shall be no recourse against any Lender or the Agent for the payment of
such sums except to the extent of the receipt of payments from any other party
or in respect of the Loans.
Section 3.12.    Taxes.

-40-

--------------------------------------------------------------------------------




(g)    Taxes Generally. All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iv) any Excluded FATCA Tax, and
(v) any taxes, fees, duties, levies, imposts, charges, deductions, withholdings
or other charges to the extent imposed as a result of the failure of the Agent
or a Lender, as applicable, to provide and keep current (to the extent legally
able) any certificates, documents or other evidence required to qualify for an
exemption from, or reduced rate of, any such taxes fees, duties, levies,
imposts, charges, deductions, withholdings or other charges or required by the
immediately following subsection (c) to be furnished by the Agent or such
Lender, as applicable (such non-excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by the
Borrowers hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrowers will:
(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
(ii)    promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and
(iii)    pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.
(h)    Tax Indemnification. If the Borrowers fail to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.
(i)    Tax Forms. Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed

-41-

--------------------------------------------------------------------------------




under the Internal Revenue Code. Each such Foreign Lender shall, to the extent
it may lawfully do so, (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrowers or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrowers or the Agent. The
Borrowers shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Foreign Lender or the Agent, if it is organized
under the laws of a jurisdiction outside of the United States of America, if
such Foreign Lender or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Foreign Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Agent may withhold from any payments to be made to such Foreign Lender
under any of the Loan Documents such amounts as are required by the Internal
Revenue Code. If any Governmental Authority asserts that the Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.
(j)    FATCA. Without limitation of Section 3.10(c), if a payment made to a
Lender or a Participant under any Loan Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender or Participant
were to fail to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Participant shall (A) enter into such agreements with the Internal Revenue
Service as necessary to establish an exemption from withholding under FATCA; (B)
comply with any certification, documentation, information, reporting or other
requirement necessary to establish an exemption from withholding under FATCA;
(C) provide any documentation reasonably requested by the Borrower
Representative or the Agent sufficient for the Agent and the Borrowers to comply
with their respective obligations, if any, under FATCA and to determine that
such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender or
Participant has complied with any necessary requirements to establish an
exemption from withholding under FATCA. To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender or Participant, such Lender or Participant
shall, to the extent permitted by Applicable Law, deliver to the Borrower
Representative and the Agent revised and/or updated documentation sufficient for
the Borrower Representative and the Agent to confirm such Lender’s or such
Participant’s compliance with its obligations under FATCA.
ARTICLE IV.     - YIELD PROTECTION, ETC.
Section 4.1.    Additional Costs; Capital Adequacy.

-42-

--------------------------------------------------------------------------------




(c)    Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitment of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).
(d)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrowers (with a copy to the Agent), the
obligation of such Lender to Continue, or to Convert any other Type of Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.6 shall
apply).
(e)    INTENTIONALLY OMITTED.
(f)    Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, except as otherwise provided below, the failure of the Agent or any
Lender to give such notice shall not release the Borrowers from any of their
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrowers (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this Section,
in each case within three months after the effective date of the Regulatory
Change

-43-

--------------------------------------------------------------------------------




or other circumstance giving rise to such requested compensation (and, should
such certificate not be furnished within such three-month period, the Borrowers
shall not be liable for any Additional Costs or compensation related to such
Regulatory Change or other circumstance). Absent manifest error, determinations
by the Agent or any Lender of the effect of any Regulatory Change shall be
conclusive, provided that such determinations are made on a reasonable basis and
in good faith and otherwise in accordance with this Agreement.
Section 4.2.    Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
(a)    the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or
(b)    the Agent reasonably determines (which determination shall be deemed
presumptively correct) that, due to changes not reasonably foreseeable on the
Agreement Date, Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrowers shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.
Section 4.3.    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrowers thereof (with a copy to the Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6 shall be applicable).
Section 4.4.    Compensation.
The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including,

-44-

--------------------------------------------------------------------------------




without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
(b)    any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
Section 4.5.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or Section 4.1,
and the Required Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or Section 4.3
but the obligation of the Required Lenders shall not have been suspended under
such Sections, then, so long as there does not then exist any Default or Event
of Default, the Borrowers may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate principal balance of
all Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, or any other
amount as may be mutually agreed upon by such Affected Lender and Eligible
Assignee. Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrowers of their rights
under this Section shall be at the Borrowers’ sole cost and expense and at no
cost or expense to the Agent, the Affected Lender or any of the other Lenders.
The terms of this Section shall not in any way limit the Borrowers’ obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to Section 3.12 or Section 4.1 with respect to periods up to the date
of replacement.
Section 4.6.    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1.(b) or Section 4.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1.(b) or Section 4.3, on such earlier date as such Lender may specify to the
Borrowers with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the

-45-

--------------------------------------------------------------------------------




circumstances specified in Section 4.1 or Section 4.3 that gave rise to such
Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or Section 4.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
Section 4.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, Section 4.1 or Section 4.3 to reduce
the liability of the Borrowers or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Section 4.8.    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
ARTICLE V.     - CONDITIONS PRECEDENT
Section 5.1.    Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the funding
of the Loan hereunder is subject to the following conditions precedent:

-46-

--------------------------------------------------------------------------------




(b)    The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
(i)    Counterparts of this Agreement executed by each of the parties hereto;
(ii)    Notes executed by the Borrowers, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.9;
(iii)    An opinion of counsel to the Borrowers, addressed to the Agent and the
Lenders, in form and substance acceptable to Agent’s counsel;
(iv)    A copy, certified as of a recent date by the appropriate officer of each
State in which each Borrower is organized, and a duly authorized officer or
similar representative of such Borrower, as applicable, to be true and complete,
of the corporate charter or other formation document of the such Borrower as in
effect on such date of certification;
(v)    A certificate of good standing or certificate of similar meaning with
respect to each Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Borrower and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Borrower is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;
(vi)    A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Borrower
with respect to each of the officers of such Borrower authorized to execute and
deliver the Loan Documents to which such Borrower is a party, and in the case of
the Borrower Representative, each of the officers of such Person authorized to
deliver Notices of Borrowing, Notices of Continuation and Notices of Conversion;
(vii)    Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrowers of (i) the by-laws of
such Borrower, if a corporation, the operating agreement of such Borrower, if a
limited liability company, the partnership agreement of such Borrower, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Borrower to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;
(viii)    The Fees then due and payable under Section 3.6, and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;
(ix)    A Compliance Certificate and an Unencumbered Availability Certificate
calculated as of the Effective Date (giving pro forma effect to the financing
contemplated by this Agreement and the use of the proceeds of the Loans to be
funded on the Effective Date);

-47-

--------------------------------------------------------------------------------




(x)    A letter from the agent under the Original Agreement, providing
information regarding the payment in full of amounts outstanding thereunder and
providing for the termination thereof (including the termination of all Liens
securing such credit facilities);
(xi)    The Eligible Real Estate Qualification Documents required by the Agent
for each Unencumbered Property included in the Unencumbered Pool as of the
Effective Date shall have been delivered to the Agent at the Borrowers’ expense
and shall be in form and substance satisfactory to the Agent;
(xii)    Such due diligence with respect to the Unencumbered Pool as the Agent
may reasonably require; and
(xiii)    Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request.
(c)    In the good faith judgment of the Agent and the Lenders:
(i)    There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning EPR and its Subsidiaries delivered to the
Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
(ii)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect (except as set
forth in Schedule 6.1(i)), or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of any Borrower to fulfill its obligations under the Loan Documents to
which it is a party;
(iii)    EPR and its Subsidiaries shall have received all approvals, consents
and waivers, and shall have made or given all necessary filings and notices, as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with or violation of (1) any
Applicable Law or (2) any agreement, document or instrument to which any
Borrower is a party or by which any of its properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of any Borrower to fulfill
its obligations under the Loan Documents to which it is a party; and
(iv)    There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
ARTICLE VI.    - REPRESENTATIONS AND WARRANTIES

-48-

--------------------------------------------------------------------------------




Section 6.1.    Representations and Warranties.
In order to induce the Agent and each Lender to enter into this Agreement and to
make the Loan, the Borrowers represent and warrant to the Agent and each Lender
as follows:
(a)    Organization; Power; Qualification. EPR and each of its Subsidiaries is a
trust, corporation, partnership, limited liability company or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization; except where the failure to have such power or
authority or to be so qualified or authorized could not reasonably be expected
to have a Material Adverse Effect.
(b)    Ownership Structure. As of the Agreement Date, Schedule 6.1(b) is a
complete and correct list of all Subsidiaries of EPR setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) the
identity of EPR and each other Subsidiary of EPR holding any Equity Interests in
such Subsidiary and, in the case of a Subsidiary that is not a Wholly-Owned
Subsidiary, to the Borrowers’ knowledge the identity of the holder(s) of the
other Equity Interests in such Subsidiary, (iii) a summary description of the
nature of the Equity Interests held by each such Person, and (iv) the percentage
of ownership of such Subsidiary represented by such Equity Interests. Except as
disclosed in such Schedule, as of the Agreement Date (i) each of EPR and its
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens), and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) with respect to each such
Subsidiary Borrower (or Eligible Canadian Subsidiary), there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such
Subsidiary. As of the Agreement Date, Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of EPR, including the correct legal name of such
Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by EPR.
(c)    Authorization of Agreement, Etc. Each Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Borrower has the right and power, and has
taken all necessary action, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with its terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
any Borrower is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of

-49-

--------------------------------------------------------------------------------




equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.
(d)    Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Borrower is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Borrower; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Borrower, or any
indenture, agreement or other instrument to which any Borrower is a party or by
which it or any of its properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Borrower.
(e)    Compliance with Law; Governmental Approvals. EPR and each of its
Subsidiaries is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause an Event of Default or have a
Material Adverse Effect.
(f)    Title to Properties; Liens. As of the Agreement Date, Schedule 6.1(f) is
a complete and correct listing of all real property owned or leased by EPR or
its Subsidiaries or with respect to which EPR or one of its Subsidiaries holds
an EPR Senior First Mortgage or similar mortgage. Each such Person has good,
marketable and legal title to, or a valid leasehold interest in, or, in the case
of real estate subject to an EPR Senior First Mortgage or similar mortgage, a
valid mortgage lien on, its respective assets. As of the Agreement Date, there
are no Liens against any assets of any Borrower except for Permitted Liens.
(g)    Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of EPR and its Subsidiaries the
outstanding principal amount of which exceeds $1,000,000.00, including without
limitation, Guarantees of EPR and its Subsidiaries, and indicating whether such
Indebtedness is Secured Indebtedness.
(h)    Material Contracts. Schedule 6.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts, other than, to the
extent constituting Material Contracts, (i) any agreements or other contracts in
the nature of loan agreements or other loan documents which evidence, secure or
otherwise relate to any Indebtedness described in Schedule 6.1(g), or which
evidence or otherwise relate to the Bonds or the Revolving Credit Facility
Agreement, and (ii) any lease, mortgage or similar financing documents whereby
EPR or one or more of its Subsidiaries is a lessor, mortgagee or the like
(including, without limitation, any Leases and EPR Senior Property Loan
Documents). No event or condition exists which, with the giving of notice, the
lapse of time, or both, would permit any party to any such Material Contract to
terminate such Material Contract (other than any termination right in favor of
EPR or any of its Subsidiaries).

-50-

--------------------------------------------------------------------------------




(i)    Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrowers, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting EPR or any of its Subsidiaries
or any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect. There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to EPR or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect.
(j)    Taxes. All federal, state and other tax returns of EPR and each of its
Subsidiaries required by Applicable Law to be filed have been duly filed, and
all federal, state and other taxes, assessments and other governmental charges
or levies upon any such Person and its properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment which is at
the time permitted under Section 7.6. As of the Agreement Date, and except as
set forth in Schedule 6.1(j), no Borrower has received notice of any United
States income tax returns of EPR or any of its Subsidiaries being under an
audit. All charges, accruals and reserves on the books of EPR and each of its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
(k)    Financial Statements. EPR has furnished to each Lender copies of (i) the
audited consolidated balance sheet of EPR and its Consolidated Subsidiaries for
the fiscal year ending December 31, 2012, and the related audited consolidated
statements of operations, cash flows and changes in shareholders’ equity for the
fiscal year ending on such dates, with the opinion thereon of KPMG, and (ii) the
unaudited consolidated balance sheet of EPR and its consolidated Subsidiaries
for the fiscal quarter ending March 31, 2013, and the related unaudited
consolidated statements of operations and cash flows of EPR and its consolidated
Subsidiaries for the fiscal quarter ending on such date. Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of EPR and
its consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). Except
as may be set forth in the Schedules to this Agreement or the financial
statements described above, neither EPR nor any of its Subsidiaries has on the
Agreement Date any contingent liabilities, liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, in each case, that is material and that would
be required to be set forth in its financial statements or in the notes thereto.
(l)    No Material Adverse Change; Solvency. Since March 31, 2013, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of EPR and its
Subsidiaries taken as a whole. Each of the Borrowers is Solvent.
(m)    ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not

-51-

--------------------------------------------------------------------------------




reasonably be expected to have a Material Adverse Effect. As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security under ERISA or the Internal Revenue
Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.
(n)    Not Plan Assets; No Prohibited Transaction. No assets of any Borrower
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
non-exempt “prohibited transactions” under ERISA or the Internal Revenue Code.
(o)    Absence of Defaults. Neither EPR nor any of its Subsidiaries is in
default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived, which, in any such case: (i) constitutes a
Default or an Event of Default; or (ii) constitutes, or which with the passage
of time, the giving of notice, or both, would constitute, a default or event of
default by EPR or any of its Subsidiaries under any agreement (other than this
Agreement) or judgment, decree or order to which EPR or any of its Subsidiaries
is a party or by which any such Persons or any of their respective properties
may be bound where such default or event of default could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(p)    Environmental Laws. EPR and each of its Subsidiaries has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) EPR is not aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to EPR or any of its Subsidiaries, may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, or investigation, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and (ii)
there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to EPR’s knowledge, threatened, against EPR or any of its
Subsidiaries relating to any Environmental Laws.
(q)    Investment Company; Public Utility Holding Company. Neither EPR nor any
of its Subsidiaries is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate

-52-

--------------------------------------------------------------------------------




the transactions contemplated by this Agreement or to perform its obligations
under any Loan Document to which it is a party.
(r)    Margin Stock. Neither EPR nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, and not more than 25% of the value of
the assets of the Borrowers is comprised of margin stock.
(s)    Affiliate Transactions. Except as is not prohibited by Section 9.11,
neither EPR nor any of its Subsidiaries is a party to any transaction with an
Affiliate.
(t)    Intellectual Property. EPR and each of its Subsidiaries owns or has the
right to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark right,
service mark, service mark right, trade secret, trade name, copyright or other
proprietary right of any other Person; except where any such failure to own or
to have the right to use Intellectual Property, or existence of a conflict with
the rights of others, could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. EPR and each of its Subsidiaries
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by EPR or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by EPR and its Subsidiaries does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of EPR or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
(u)    Business. As of the Agreement Date, the Borrowers are engaged in the
business of acquiring, owning, leasing, making mortgage loans against,
financing, managing and otherwise dealing in real estate (including, without
limitation, Eligible Real Estate) and related personal property, together with
other business activities incidental thereto.
(v)    Broker’s Fees. Neither EPR nor any of its Subsidiaries have entered into
any agreement providing for the payment of any broker’s or finder’s fee,
commission or similar compensation with respect to the transactions contemplated
hereby or any ancillary transactions. The foregoing does not include any agency,
syndication or other fees permitted to be paid pursuant to the terms of this
Agreement or the other Loan Documents.
(w)    Accuracy and Completeness of Information. No written information, report
or other papers or data (excluding financial projections and other forward
looking statements) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, EPR or any of its Subsidiaries in connection with, pursuant to
or relating in any way to this Agreement, contained any untrue statement of a
fact material to EPR and its Subsidiaries taken as a whole or omitted to state a
material fact

-53-

--------------------------------------------------------------------------------




necessary in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements (including in each case all related schedules and notes) furnished to
the Agent or any Lender by, on behalf of, or at the direction of EPR or any of
its Subsidiaries in connection with, pursuant to or relating in any way to this
Agreement, present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). All financial projections and other forward
looking statements prepared by or on behalf of EPR or any of its Subsidiaries
that have been or may hereafter be made available to the Agent or any Lender
were or will be prepared in good faith based on reasonable assumptions as of the
date of such information; provided, however, the Agent and the Lenders recognize
that such projections as to future events are not to be viewed as facts or
guarantees of future performance and that actual results during the period or
periods covered by any such projections may differ from the projected results.
As of the Effective Date, no fact is known to any Borrower which has had, or may
in the future have (so far as such Borrower can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.
(x)    REIT Status. EPR is a Maryland real estate investment trust duly
organized pursuant to a Declaration of Trust filed with the Maryland Department
of Assessments and Taxation, and is in good standing under the laws of Maryland.
EPR conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, Section
856 of the Internal Revenue Code, and has elected to be treated as and is
entitled to the benefits of a real estate investment trust thereunder. EPR (i)
has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and duly
authorized to do business in the jurisdictions where the Unencumbered Properties
directly owned or leased by it are located and in each other jurisdiction where
a failure to be so qualified in such other jurisdiction could have a materially
adverse effect on the business, assets or financial condition of EPR. EPR has
not taken any action that would prevent it from maintaining its qualification as
a REIT for its tax year ending December 31, 2013, or as of the date of this
Agreement, from maintaining such qualification at all times during the term of
the Loan.
(y)    SEC Filings. EPR has made all filings with and obtained all consents of
the Securities and Exchange Commission as required, if any, under the Securities
Act and the Securities Exchange Act in connection with the execution, delivery
and performance by EPR of each of the Obligations incurred in connection with
the Loan Documents.
(z)    Foreign Assets Control. To the knowledge of EPR and the Borrowers after
due inquiry, none of the Borrower, any Subsidiary or any Affiliate of the
Borrower: (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities.
Section 6.2.    Survival of Representations and Warranties, Etc.

-54-

--------------------------------------------------------------------------------




All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of EPR or any of its Subsidiaries to the
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment hereto or thereto or any such statement
contained in any certificate, financial statement or other instrument delivered
by or on behalf of EPR or any of its Subsidiaries prior to the Agreement Date
and delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent or
any of the Lenders under this Agreement. All representations and warranties made
under this Agreement and the other Loan Documents shall be deemed to be made at
and as of the Agreement Date and the Effective Date. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loan.
ARTICLE VII.     - AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, unless the Required Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrowers shall comply with the
following covenants:
Section 7.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.7, EPR shall, and shall cause each
of its Subsidiaries to, preserve and maintain its respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.


Section 7.2.    Compliance with Applicable Law and Material Contracts.
EPR shall, and shall cause each of its Subsidiaries to, comply with (a) all
Applicable Laws, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party.
Section 7.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, EPR shall,
and shall cause each of its Subsidiaries to, (a) protect and preserve all of its
respective material properties, including, but not limited to, material
Intellectual Property, and maintain in good repair, working order and condition
all material tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.3 shall impose any duty on EPR or any of
its Subsidiaries to the extent that, pursuant to the terms of the applicable
Leases or EPR Senior Property Loan Documents or other applicable lease or
mortgage

-55-

--------------------------------------------------------------------------------




documents, the tenant or mortgagor, as applicable, with respect to the relevant
property is obligated to perform such duties or whereby, pursuant to the terms
of such documents, EPR or any of its Subsidiaries does not have the right to
access such property or is otherwise prohibited from performing such duties.
Section 7.4.    Conduct of Business.
The Borrowers shall carry on their respective businesses as described in Section
6.1(u).
Section 7.5.    Insurance.
EPR shall, and shall cause each of its Subsidiaries to, maintain insurance on
its real property assets with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law;
provided, however, that nothing in this Section 7.5 shall impose any duty on EPR
or any of its Subsidiaries to maintain any such insurance to the extent that,
pursuant to the terms of the applicable Leases or EPR Senior Property Loan
Documents or other applicable lease or mortgage documents, the tenant or
mortgagor, as applicable, is obligated to provide any such insurance or whereby
such risks, or portions thereof, may be covered by self-insurance. EPR shall,
and shall cause each of its Subsidiaries to, deliver to the Agent, upon its
request from time to time, a detailed list, together with copies of all policies
of the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby.
Section 7.6.    Payment of Taxes and Claims.
EPR shall, and shall cause each of its Subsidiaries to, pay and discharge when
due (a) all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or upon any properties belonging to it, and (b)
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of the applicable Borrower,
or Subsidiary, in accordance with GAAP.
Section 7.7.    Visits and Inspections.
EPR shall, and shall cause each of its Subsidiaries to, permit representatives
or agents of any Lender or the Agent, from time to time after reasonable prior
notice if no Event of Default shall be in existence, and as often as may be
reasonably requested, but only during normal business hours, to: (a) visit and
inspect all properties of EPR and its Subsidiaries to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance. If

-56-

--------------------------------------------------------------------------------




requested by the Agent, EPR shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of EPR or any of its Subsidiaries with its accountants. The exercise by
the Agent or a Lender of its rights under this Section shall be at the expense
of the Agent or such Lender, as the case may be, unless an Event of Default
shall exist in which case it shall be at the expense of the Borrowers.
Section 7.8.    Use of Proceeds.
The Borrowers shall use the proceeds of the Loans for general corporate purposes
(including, without limitation, repayment of amounts owing under the Revolving
Credit Facility Agreement or other Indebtedness), payment of closing costs and
fees, the acquisition, renovation and improvement of real property, the making
of mortgage loans against real property, and for other purposes consistent with
the business activities described in Section 6.1(u). No part of the proceeds of
any Loan will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to finance any operations in, finance
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.
Section 7.9.    Environmental Matters.
EPR shall, and shall cause each of its Subsidiaries to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. If EPR or any of its Subsidiaries: (a)
receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against EPR or any of its Subsidiaries alleging violations of any
Environmental Law or requiring EPR or any of its Subsidiaries to take any action
in connection with the release of Hazardous Materials or (c) receives any notice
from a Governmental Authority or private party alleging that EPR or any of its
Subsidiaries may be liable or responsible for costs associated with a response
to or cleanup of a release of Hazardous Materials or any damages caused thereby,
and the matters referred to in such notices, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, the Borrowers
shall provide the Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by EPR or any of its
Subsidiaries. EPR shall, and shall cause each of its Subsidiaries to, take
promptly all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws
(other than any such Liens that constitute Permitted Liens).
Section 7.10.    Books and Records.
EPR shall, and shall cause each of its Subsidiaries to, maintain books and
records pertaining to its respective business operations in such detail, form
and scope as is consistent with good business practice and in accordance with
GAAP. Each Borrower will maintain its chief executive office at 909 Walnut
Street, Suite 200, Kansas City, MO 64106, or at such other place in the United
States of America as the Borrowers shall designate prior to any such change in
location by written notice

-57-

--------------------------------------------------------------------------------




to the Agent, where notices, presentations and demands to or upon the Borrowers
in respect of the Loan Documents may be given or made.
Section 7.11.    Further Assurances.
The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12.    Replacement or Addition of Unencumbered Properties.
(a)    After the Effective Date, the Borrowers shall have the right, subject to
the consent of the Agent, not to be unreasonably withheld, and the satisfaction
by the Borrowers of the other conditions set forth in this Section 7.12, to add
Potential Unencumbered Property to the Unencumbered Pool (including, without
limitation, Potential Encumbered Property owned by a Subsidiary that, prior to
such addition, was not a Subsidiary Borrower or an Eligible Canadian Subsidiary)
or to replace any Unencumbered Property with a Potential Unencumbered Property.
The addition or replacement of Potential Unencumbered Property to or for the
then existing Unencumbered Property shall be referred to as “Unencumbered
Property Replacement”. In the event the Borrowers desire to effect an
Unencumbered Property Replacement as aforesaid, the Borrowers shall provide
written notice to the Agent of such request (which the Agent shall promptly
furnish to the Lenders), together with all other Eligible Real Estate
Qualification Documents. No Potential Unencumbered Property shall be included as
Unencumbered Property unless and until the Agent determines that the following
conditions precedent shall have been satisfied:
(i)    such Potential Unencumbered Property shall be Eligible Real Estate;
(ii)    the Borrowers shall have executed and/or delivered to the Agent all
Eligible Real Estate Qualification Documents, all of which instruments,
documents or agreements shall be in form and substance reasonably satisfactory
to the Agent in its reasonable discretion including, in the case of a Subsidiary
that is not already a party to this Agreement as a Subsidiary Borrower, a
Joinder Agreement executed by such Subsidiary, together with such organizational
documents, directors’ or comparable resolutions, secretary’s, incumbency and
like certificates, opinions of counsel and other documents as the Agent may
reasonably request, provided; however, that no such Joinder Agreement or other
documents shall be required with respect to an Eligible Canadian Subsidiary and
(iii)    after giving effect to the inclusion of such Potential Unencumbered
Property, each of the representations and warranties made by or on behalf of the
Borrowers contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the replacement or addition
of Unencumbered Properties, with the same effect as if made at and as of that
time (it being understood and agreed that any representation or warranty which
by its terms

-58-

--------------------------------------------------------------------------------




is made as of a specified date shall be required to be true and correct only as
of such specified date), and no Default or Event of Default shall have occurred
and be continuing, and the Agent shall have received a certificate of the
Borrowers to such effect;
(iv)    without limiting any of the foregoing, upon the occurrence of a
Unencumbered Property Replacement, Borrowers must provide to Agent an
Unencumbered Availability Certificate reflective of the contemplated transaction
evidencing that the Aggregate Credit Exposure does not exceed the Unencumbered
Availability.
(v)    Borrowers shall pay any and all reasonable out-of-pocket expenses and
costs, including attorneys’ fees, incurred by Agent in connection with review
and/or closing of the Potential Unencumbered Property.
The decision of the Agent to grant or withhold its consent to the acceptance of
Potential Unencumbered Property under this Section 7.12 shall be based on the
factors set forth in this Section 7.12 and any other provisions of this
Agreement relating to Eligible Real Estate and Unencumbered Properties.
Section 7.13.    Removal of Unencumbered Property.
Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 7.13), subject to the consent of the Agent in its
reasonable discretion, the Borrowers shall be permitted to remove an
Unencumbered Property from the Unencumbered Pool (including, without limitation,
Unencumbered Property owned or leased by an Eligible Canadian Subsidiary) upon
the request of the Borrowers and subject to and upon the following terms and
conditions:
(a)    the Borrowers shall deliver to the Agent written notice of their desire
to remove such property not later than three (3) Business Days prior to the date
on which such removal is to be effected;
(b)    the Borrowers shall submit to the Agent with such request, an
Unencumbered Availability Certificate reflective of the contemplated transaction
evidencing that the Aggregate Credit Exposure does not exceed the Unencumbered
Availability;
(c)    the Borrowers shall pay all reasonable costs and expenses of the Agent in
connection with such removal, including without limitation, reasonable
attorney’s fees; and
(d)    the Borrowers shall pay to the Agent for the account of the Lenders, such
amount as is necessary to provide that the Aggregate Credit Exposure does not
exceed the Unencumbered Availability after giving effect to such removal; said
removal price shall be applied to reduce the outstanding principal balance of
the Loans as provided in Section 3.1.
If a Subsidiary Borrower complies with the provisions of this Section 7.13 and,
after giving effect to the removal of its Unencumbered Property from the
Unencumbered Pool, such Subsidiary Borrower does not own or otherwise have an
interest in any other property in the Unencumbered

-59-

--------------------------------------------------------------------------------




Pool, the Agent, if so requested by such Subsidiary Borrower and at the
Borrowers’ expense, shall release such Subsidiary Borrower from the provisions
of this Agreement, the Notes and the other Loan Documents all as if such
Subsidiary Borrower was never a party hereto or thereto; provided, however, that
(i) in no event shall the Agent be obligated to effectuate any such release if a
Default or Event of Default then exists, and (ii) no such release shall relieve
such Subsidiary Borrower from any indemnification or other obligations that are
to survive the termination of this Agreement as provided in Section 12.10.
Section 7.14.    REIT Status.
EPR shall at all times maintain its status as a REIT.
Section 7.15.    Exchange Listing.
EPR shall maintain at least one class of common shares of EPR having trading
privileges on the New York Stock Exchange or the American Stock Exchange or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.
Section 7.16.    Distributions of Income to EPR.
EPR shall cause its Subsidiaries to promptly distribute to EPR (but not less
frequently than once each fiscal quarter of EPR, unless otherwise approved by
the Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service and operating expenses for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the ordinary course of
business consistent with its past practices, or reserves required under
applicable loan covenants; provided however, that in the event that (i) an Event
of Default shall have occurred and be continuing, and the maturity of the
Obligations has been accelerated, or (ii) there shall have occurred and be
continuing, an Event of Default under any of Sections 10.1(a), 10.1(b), 10.1(h),
10.1(i) or 10.1(j), then no Subsidiary Borrower shall make any Distributions,
either directly or indirectly, to EPR.
Section 7.17.    Failure of Certain Unencumbered Assets Representations and
Warranties.
If at any time any Borrower shall become aware that any representation set forth
in this Agreement is no longer true and correct with respect to any Unencumbered
Property in the Unencumbered Pool, the Borrowers shall promptly notify the Agent
in writing of such event, together with a detailed description of the factual
circumstances giving rise thereto. In such event, the Agent may require that the
Real Estate no longer be considered an Unencumbered Property for purposes hereof
and require that such asset be removed from the Unencumbered Pool. Upon the
determination that an asset shall no longer be considered an Unencumbered
Property for purposes hereof, the provisions of Section 2.6(b) shall apply.

-60-

--------------------------------------------------------------------------------




Section 7.18.    Unencumbered Property.
(a)    All of the Unencumbered Properties are in good condition and working
order subject to ordinary wear and tear and casualty and condemnation permitted
in the Loan Documents. All of the other Real Estate of EPR and its Subsidiaries
is in good condition and working order subject to ordinary wear and tear and
casualty and condemnation permitted in the Loan Documents, except where such
failure would not have a Material Adverse Effect. Such Real Estate (including
any property encumbered by an EPR Senior First Mortgage), and the use and
operation thereof, is in material compliance with all applicable zoning,
building codes and other applicable governmental regulations, except where such
non-compliance would not have a Material Adverse Effect. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Unencumbered Properties which are payable by a Subsidiary Borrower (or, as
applicable, an Eligible Canadian Subsidiary) or any mortgagor under any EPR
Senior First Mortgage (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement or the applicable Leases). There are no unpaid or outstanding real
estate or other taxes or assessments on or against any other property of EPR or
any of its Subsidiaries or on any property encumbered by an EPR Senior First
Mortgage which are payable by any of such Persons in any material amount (except
only real estate or other taxes or assessments, that are not yet delinquent or
are being protested as permitted by this Agreement), except to the extent such
non-payment would not have a Material Adverse Effect. There are no pending
eminent domain proceedings against any property of EPR or any its Subsidiaries
or any of the property encumbered by an EPR Senior First Mortgage or any part
thereof, and, to the knowledge of the Borrowers, no such proceedings are
presently threatened by any taking authority which may individually or in the
aggregate have any Material Adverse Effect. None of the property of EPR or its
Subsidiaries or any of the property encumbered by an EPR Senior First Mortgage
is now damaged as a result of any fire, explosion, accident, flood or other
casualty in any manner which individually or in the aggregate would have any
Material Adverse Effect;
(b)    If the Unencumbered Property and improvements are located in a special
flood hazard area designated as such by the Director of the Federal Emergency
Management Agency, such Unencumbered Property and improvements are and will
continue to be covered by special flood insurance under the National Flood
Insurance Program;
(c)    None of the Subsidiary Borrower, EPR or any other Subsidiary is the
mortgagor under any mortgage, deed of trust, or similar instrument encumbering
(i) the Unencumbered Property or (ii) the Equity Interests in the Subsidiary
Borrower which owns, leases or has a mortgage interest in such Unencumbered
Property (or, as to any Eligible Canadian Subsidiary which owns, leases or has a
mortgage interest in any Unencumbered Property, the Equity Interests in such
Eligible Canadian Subsidiary or the Equity Interests in any Person which owns
any Equity Interests in such Eligible Canadian Subsidiary);
(d)    Except with respect to that encumbered by an EPR Senior First Mortgage,
the Unencumbered Property has not been sold, mortgaged or underwritten to obtain
financing (whether or not such financing constitutes Indebtedness) under any
financing arrangement other than the

-61-

--------------------------------------------------------------------------------




financing evidenced by the Facility or, in the case of underwriting only, other
financing permitted under this Agreement;
(e)    All necessary certificates of occupancy have been obtained and shall be
maintained with respect to the Unencumbered Property;
(f)    The Unencumbered Property is a Real Estate asset for which the Borrowers
have conducted their customary due diligence and review, including inspection of
the Real Estate, and such customary due diligence and review have not revealed
facts that would adversely affect the value of the Real Estate;
(g)    Except with respect to that encumbered by an EPR Senior First Mortgage, a
Subsidiary Borrower (or an Eligible Canadian Subsidiary) holds good and
marketable fee simple title to or a valid and subsisting leasehold interest in
each parcel of Unencumbered Property, and has obtained a Title Policy with
respect thereto, subject only to the Permitted Liens, a copy of which such Title
Policy shall be made available to Agent upon request therefor;
(h)    The Borrowers have complied with all other applicable conditions set
forth in this Agreement with respect to inclusion and retention of the Real
Estate as an Unencumbered Property; and
(i)    Notwithstanding anything in this Agreement to the contrary, so long as no
Event of Default exists a Subsidiary Borrower (or, as applicable, an Eligible
Canadian Subsidiary) may sell or otherwise dispose of, or permit the sale or
other disposition of, portions of Unencumbered Property that consist of
undeveloped land or other property which is non-income producing (including, in
the case of an EPR Senior Property Loan, releasing the Subsidiary Borrower’s
(or, as applicable, an Eligible Canadian Subsidiary’s) mortgage lien on such
undeveloped land or other non-income-producing property) in each case provided
that the Borrowers are in compliance with the provisions of Section 9.1(a) at
the time of, and after giving effect to, such sale or other disposition.
Section 7.19.    Derivatives Contract.
Borrower shall be required to obtain a Derivatives Contract with respect to the
Loan in a form and on terms as are acceptable to the Agent.
ARTICLE VIII.     - INFORMATION
Borrowers will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders which will be delivered by Agent to Lenders:
Section 8.1.    Financial Statements, Certificates and Information.
(a)    as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of EPR, commencing with the fiscal year ending
December 31, 2013, the audited Consolidated balance sheet of EPR and its
Consolidated Subsidiaries at the end of such year, and the related audited
Consolidated statements of income, changes in capital and cash flows for such
year, each setting forth in comparative form the figures for the previous fiscal
year and all such

-62-

--------------------------------------------------------------------------------




statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a “Big Four” accounting firm or another nationally
recognized firm acceptable to the Agent (the foregoing with respect to EPR and
its Consolidated Subsidiaries may be satisfied by delivery of the Form 10-K of
EPR filed with the SEC; provided, however, that in no event shall any reference
to any prior 10-Ks or Proxy Statements which may be incorporated by reference
within the filings then being delivered to Agent be deemed delivered to Agent
nor shall any such information contained in any such prior filings be deemed
delivered to Agent), and any other information the Agent may reasonably request
to complete a financial analysis of EPR and its Subsidiaries;
(b)    as soon as practicable, but in any event not later than forty-five (45)
days after the end of each fiscal quarter (including the fourth quarter) of EPR,
copies of the unaudited Consolidated balance sheet of EPR and its Subsidiaries
as at the end of such quarter, and the related unaudited Consolidated statements
of income and cash flows for the portion of EPR’s fiscal year then elapsed, all
in reasonable detail and prepared in accordance with GAAP (the foregoing with
respect to EPR and its Subsidiaries for the first three quarters of any fiscal
year may be satisfied by delivery of the Form 10-Q of EPR filed with the SEC;
provided, however, that in no event shall any reference to any prior 10-Qs or
Proxy Statements which may be incorporated by reference within the filings then
being delivered to Lender be deemed delivered to Lender nor shall any such
information contained in any such prior filings be deemed delivered to Lender),
together with a certification by the chief financial officer of EPR or its Vice
President – Finance that the information contained in such financial statements
fairly presents the financial position of EPR and its Subsidiaries on the date
thereof (subject to year-end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer of EPR or its Vice President – Finance
in the form of Exhibit F hereto (or in such other form as the Agent may approve
from time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in Section 9.1 and the other covenants described in such certificate and (if
applicable) setting forth reconciliations to reflect changes in GAAP since the
Effective Date. Borrowers shall submit with the Compliance Certificate an
Unencumbered Availability Certificate in the form of Exhibit G attached hereto
pursuant to which the Borrowers shall calculate the amount of the Unencumbered
Availability as of the end of the immediately preceding fiscal quarter of EPR.
All income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable. The Compliance Certificate shall be accompanied by copies of the
statements of the Unencumbered Property Net Operating Income for such fiscal
quarter and on a trailing four-quarter basis for each of the Unencumbered
Properties, prepared on a basis consistent with the statements furnished to the
Lenders prior to the date hereof and otherwise in form and substance reasonably
satisfactory to the Agent, together with a certification by the chief financial
officer of EPR or its Vice President – Finance that the information contained in
such statement fairly presents the Unencumbered Property Net Operating Income of
the Unencumbered Properties for such periods;

-63-

--------------------------------------------------------------------------------




(d)    contemporaneously with the delivery of the financial statements referred
to in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of EPR and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);
(e)    upon reasonable request by the Agent on behalf of any Lender, as soon as
practicable but in any event not later than forty-five (45) days after the end
of the most recent fiscal quarter of EPR (including the fourth fiscal quarter in
each year), a Consolidated operating statement for the Unencumbered Properties
and as requested by Agent or any Lender, a Rent Roll for each of the
Unencumbered Properties and a copy of each Lease or amendment entered into with
respect to a Unencumbered Property during such quarter;
(f)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports or proxy statements sent to the
shareholders of EPR;
(g)    promptly after a Rating Agency shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(h)    promptly upon the filing hereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent);
(i)    upon reasonable request by the Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties;
(j)    not later than November 15 of each year, the Consolidated cash flow
projections of EPR and its Subsidiaries for the next three years;
(k)    from time to time such other financial data and information in the
possession of EPR or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against any Borrower
and any settlement discussions relating thereto, property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting any Borrower) as the Agent may reasonably request.
Information concerning such litigation or settlement discussions shall not
include attorney-client privileged communications, but shall otherwise include
information which may be confidential or subject to a work-product privilege so
that the Agent and the Lenders receive the same level of disclosure from the
Borrowers with respect to such matters as has been made prior to the Effective
Date;
(l)     promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that Borrowers shall have filed
with the Commission (or any Governmental Authority substituted therefor) or any
national securities exchange, including each Form 8-K, Form 10-K and Form 10-Q
filed with the Commission; and

-64-

--------------------------------------------------------------------------------




(m)    as soon as is reasonably practicable, but in any event not later than
forty-five (45) days after the end of each fiscal quarter (including the fourth
quarter), statements of Exhibitor’s EBITDAR for the prior quarter and for the
trailing four quarters.
Section 8.2.    Other Information.
(b)    ERISA. If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of EPR setting forth details as to such occurrence and the action, if
any, which EPR or applicable member of the ERISA Group is required or proposes
to take;
(c)    Litigation. To the extent EPR or any of its Subsidiaries is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, EPR or any of its Subsidiaries or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of EPR or any of its
Subsidiaries are being audited;
(d)    Change of Management or Financial Condition. Prompt notice of any change
in the chief executive officer or chief financial officer of EPR and any change
in the business, assets, liabilities, financial condition, results of operations
or business prospects of EPR or any of its Subsidiaries which has had or could
reasonably be expected to have a Material Adverse Effect;
(e)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of EPR obtaining knowledge thereof: (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by EPR or any of its Subsidiaries under any Material Contract to which
any such Person is a party or by which any such Person or any of its properties
may be bound;

-65-

--------------------------------------------------------------------------------




(f)    Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000.00 having been entered against EPR or any of its Subsidiaries or any
of their respective properties or assets;
(g)    Asset Sales. Prompt notice of the sale, transfer or other disposition of
any Unencumbered Properties by a Subsidiary Borrower (or an Eligible Canadian
Subsidiary) to any Person other than another Subsidiary Borrower (or another
Eligible Canadian Subsidiary);
(h)    Patriot Act Information. From time to time and promptly upon each
request, information identifying any Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and
(i)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of EPR or any of its Subsidiaries as the Agent
or the Required Lenders may reasonably request.
ARTICLE IX.     - NEGATIVE COVENANTS
At all times, the Borrowers covenant and agree that, so long as any Obligations,
Loan, or Note is outstanding, they shall at all times be in compliance with the
following financial covenants. Section 9.1(b), Section 9.1(c), Section 9.1(d),
Section 9.1(i) and Section 9.1(j) shall be tested as of the end of each quarter,
based upon the results for that particular quarter then ended. Section 9.1(a)
and Section 9.1(g) shall be tested as of the end of each quarter, based upon the
results for the trailing four quarters then ended. Notwithstanding anything to
the contrary contained herein, Section 9.1(d) shall be tested as of the end of
each quarter, based upon the results for that particular quarter then ended, but
shall incorporate adjustments for proceeds from dividend reinvestment programs
at the end of each calendar year, only, to the extent that such proceeds exceed
$1,000,000.00.
Section 9.1.    Financial Covenants.
(j)    Unencumbered Availability. The Aggregate Credit Exposure shall at all
times not be greater than and shall at all times be in compliance with the
Unencumbered Availability.
(k)    Total Debt to Total Asset Value. Calculated on a Consolidated basis with
respect to EPR, the ratio of Total Debt to Total Asset Value shall not exceed
60%.
(l)    Maximum Permitted Investments. Calculated on a Consolidated basis with
respect to EPR, at any time, the ratio of: (A) Investments in the aggregate sum
of: (i) Investments in unimproved real estate (including cost of land under
development), which such Investment is in the form of a fee, leasehold or
mortgage interest; (ii) Investments in construction (total budgeted cost,
excluding cost of land); and (iii) Investments in unconsolidated subsidiaries,
to (B) Total Asset Value, shall not at any time exceed 25%.

-66-

--------------------------------------------------------------------------------




(m)    Tangible Net Worth. The Consolidated Tangible Net Worth will not at any
time be less than the sum of (a) $1,300,000,000.00 plus (b) 75% of the aggregate
Net Equity Proceeds received by EPR and its Subsidiaries on a Consolidated basis
subsequent to the Effective Date.
(n)    INTENTIONALLY OMITTED.
(o)    INTENTIONALLY OMITTED.
(p)    Maximum Distributions. The ratio of Distributions of FFO to FFO before
preferred dividends shall not exceed 95%, measured on a rolling four-quarter
basis, provided however, that (i) as long as there is no Default or Event of
Default and none of the Loans has been accelerated, EPR shall not be prohibited
from making Distributions that are necessary to maintain REIT Status (measured
on a rolling four quarter basis), as evidenced by a certificate of the chief
financial officer of EPR or its Vice President – Finance containing calculations
in reasonable detail reasonably satisfactory in form and substance to the Agent,
and (ii) EPR may make additional Distributions to the extent permitted under
Section 9.2.
(q)    INTENTIONALLY OMITTED.
(r)    Maximum Secured Debt to Total Asset Value. Calculated on a Consolidated
basis with respect to EPR, the ratio of Secured Indebtedness of EPR to Total
Asset Value shall not exceed 35%.
(s)    Minimum Fixed Charge Coverage Ratio. Calculated on a Consolidated basis
with respect to EPR, at any time, the ratio of Adjusted EBITDA to Fixed Charges
shall not be less than 1.50 to 1.00.
Section 9.2.    Distributions.
EPR will not make any Distributions which would violate any of the following
covenants:
(d)    EPR will not make any Distributions in violation of Section 9.1(g)
hereof, except as otherwise provided below. Notwithstanding the foregoing, EPR
may, subject to the limitations set forth in this Agreement (including
specifically, but without limitation, those contained in Section 9.2(b) and
Section 9.2(c)) make Distributions (which shall not be included in the
ninety-five percent (95%) FFO test set forth in Section 9.1(g) hereof) in order
to enable EPR to repurchase common shares of EPR and the right to redeem any
then outstanding preferred shares in accordance with their terms so long as (i)
any such repurchase or redemption is made in EPR’s prudent business judgment,
(ii) no Event of Default shall have occurred and be continuing on the date of
any such repurchase or redemption and (iii) no Event of Default shall occur as a
result of any such repurchase or redemption;
(e)    In the event that an Event of Default shall have occurred and be
continuing, EPR shall not make any Distributions other than the minimum
Distributions required under the Internal Revenue Code to maintain the REIT
Status of EPR, as evidenced by a certification of the chief financial officer of
EPR or its Vice President – Finance containing calculations in reasonable detail

-67-

--------------------------------------------------------------------------------




reasonably satisfactory in form and substance to the Agent; provided, however,
that EPR shall not be entitled to make any Distribution in connection with the
repurchase of common stock of any Borrower at any time after an Event of Default
shall have occurred and be continuing; and
(f)    In the event that an Event of Default shall have occurred and be
continuing and the maturity of the Obligations has been accelerated, EPR shall
not make any Distributions whatsoever, either directly or indirectly.
Section 9.3.    Indebtedness.
(a)    No Subsidiary Borrower (or Eligible Canadian Subsidiary that owns, leases
or has a mortgage interest in property included in the Unencumbered Pool) will
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (whether secured or unsecured,
recourse or non-recourse), without the prior written consent of the Required
Lenders, other than:
(ii)    Indebtedness to the Lenders and the Agent arising under any of the Loan
Documents;
(iii)    Current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;
(iv)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.6;
(v)    Indebtedness in respect of judgments, but only to the extent not
resulting in an Event of Default;
(vi)    Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(vii)    Intercompany Indebtedness owing to another Borrower that has been
subordinated to the Obligations on terms satisfactory to the Agent;
(viii)    Indebtedness in the nature of interest rate swaps or similar interest
rate hedging transactions relating to all or any portion of the Obligations
provided that the amount and terms of such interest rate swaps and similar
hedging transactions are reasonably satisfactory to the Agent;
(ix)        In the case of the Subsidiary Borrowers, Indebtedness under the
Bonds and under any notes or bonds issued after the Effective Date, including
any Guarantees of the foregoing; provided, however, that, in the case of any
such notes or bonds issued after the Effective Date, (1) the incurrence of such
Indebtedness does not violate, and would not

-68-

--------------------------------------------------------------------------------




violate on a pro-forma basis, any financial covenants set forth in Section 9.1,
and (2) no Default or Event of Default then exists or would result therefrom;
(x)    In the case of the Subsidiary Borrowers, Indebtedness under the Revolving
Credit Facility Agreement; and
(xi)    Indebtedness, other than Indebtedness described in clauses (i) through
(ix) above, provided that such Indebtedness is unsecured and the aggregate
outstanding principal amount of such Indebtedness at any time does not exceed
$2,000,000.00 with respect to any particular Subsidiary Borrower (or Eligible
Canadian Subsidiary) or $10,000,000.00 with respect to all Subsidiaries
Borrowers (together with all Eligible Canadian Subsidiaries that own, lease or
have a mortgage interest in property included in the Eligible Pool) and provided
that the incurrence of such Indebtedness does not violate, and would not violate
on a pro forma basis, any financial covenant set forth in Section 9.1.
(b)    EPR shall not, without the prior written consent of the Required Lenders,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise with respect to any Indebtedness on a recourse basis, except: (a)
secured Indebtedness permitted pursuant to Section 9.1(i); (b) Indebtedness
under this Agreement and the other Loan Documents and any other unsecured
Indebtedness to the extent the same would not result in a violation of
Section 9.1(a); (c) Indebtedness under the Bonds, the Revolving Credit Facility
Agreement and any other Indebtedness of the type described in clauses (ii)
through (ix), inclusive, of Section 9.3(a) immediately above; and
(d) Indebtedness whose recourse is solely for so-called “bad-boy” acts,
including without limitation, (i) failure to account for a tenant’s security
deposits, if any, for rent or any other payment collected by a Subsidiary from a
tenant under the lease, all in accordance with the provisions of any applicable
loan or lease documents, (ii) fraud or a material misrepresentation made by a
Subsidiary, or the holders of beneficial or ownership interests in such
Subsidiary, in connection with the financing evidenced by the applicable loan or
lease documents; (iii) any attempt by a Subsidiary to divert or otherwise cause
to be diverted any amounts payable to the applicable tenant or mortgagee in
accordance with the applicable lease or loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards relating to any leased real estate; (v) voluntary or involuntary
bankruptcy by a Subsidiary; and (vi) any environmental matter(s) affecting any
leased or mortgaged property which is introduced or caused by a Subsidiary or
any holder of a beneficial or ownership interest in a Subsidiary.
Section 9.4.    Permitted Investments.
No Borrower (or Eligible Canadian Subsidiary that owns, leases or has a mortgage
interest in property included in the Unencumbered Pool) will make or permit to
exist or to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by such
Borrower or any such Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National

-69-

--------------------------------------------------------------------------------




Mortgage Association, Government National Mortgage Association, Bank for
Cooperatives, Federal Intermediate Credit Banks, Federal Financing Banks,
Export-Import Bank of the United States, Federal Land Banks, or any other agency
or bank of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of any of the Lenders or any United States banks having total assets in
excess of $100,000,000.00; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $1,000,000.00;
(d)    securities commonly known as “commercial paper” issued by any Lender, or
by a corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;
(e)    mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “AA” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;
(f)    repurchase agreements having a term not greater than 180 days and fully
secured by securities described in the foregoing subsections (a), (b) or (e)
with the Lenders, banks described in the foregoing subsection (c) or financial
institutions or other corporations having total assets in excess of
$500,000,000.00;
(g)    shares of so-called “money market funds” registered with the Securities
and Exchange Commission under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000.00;
(h)    to the extent not already described above, Cash Equivalents;
(i)    intercompany obligations owing to such Borrower (or such Eligible
Canadian Subsidiary), provided, that, if the obligor in respect thereof is
another Borrower, such intercompany obligations have been subordinated to the
Obligations on terms satisfactory to the Agent;
(j)    to the extent constituting Investments, loans or advances in the ordinary
course of business to directors, officers, employees or agents of a Borrower or
another Subsidiary for travel, entertainment, relocation and like expenses;
(k)    to the extent constituting Investments, non-cash consideration received
in connection with an asset sale permitted under this Agreement;

-70-

--------------------------------------------------------------------------------




(l)    Investments in the nature of accounts receivable, notes receivable, lease
receivables or similar receivables arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, lessees or
similar obligors to the extent reasonably necessary in order to prevent or limit
loss;
(m)    The following Investments: (i) Investments in Real Estate (including,
without limitation, fee and leasehold interests in real property and
improvements thereon and interests in mortgage loans and other financing secured
by any interest in real property or improvements thereon); (ii) Investments in
property (whether constituting real or personal property) in the nature of
options, licenses, easements and other rights relating to real property; (iii)
Investments in equipment and other personal property in connection with
Investments described in clauses (i) or (ii) immediately above, including,
without limitation, Investments in equipment leased to tenants or mortgagors or
sold to tenants or mortgagors pursuant to purchase-money loans or similar
financing arrangements; and (iv) Investments in corporations, partnerships,
limited liability companies, trusts and other entities which are or will be
engaged primarily in making Investments of a type described in clauses (i), (ii)
or (iii) immediately above; provided that nothing in this Section 9.3(l) shall
permit any Investment that is prohibited by Section 9.1(c);
(n)    subject to the terms of this Agreement, Investments in Subsidiaries of
EPR existing as of the date hereof, and Investments in new Subsidiaries of EPR
created after the date of this Agreement;
(o)    deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens; and
(p)    Investments, other than Investments described in clauses (a) through (o)
above, provided that (i) the amount of all Investments made pursuant to this
clause (p) does not exceed $50,000,000.00 measured at the time when made, (ii)
the making or maintenance of any such Investment would not violate Section
9.1(c) herein, and (iii) no Default or Event of Default exists at the time any
such Investment is made.
Section 9.5.    ERISA Exemptions.
No Borrower (or Eligible Canadian Subsidiary that owns, leases or has a mortgage
interest in property included in the Unencumbered Pool) shall permit any of its
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.6.    Liens.
Neither EPR nor any of its Subsidiaries shall create or incur or suffer to be
created or incurred or to exist any Lien except for Permitted Liens.
Section 9.7.    Merger, Consolidation, Sales of Assets and Other Arrangements.

-71-

--------------------------------------------------------------------------------




(g)    No Subsidiary Borrower (or Eligible Canadian Subsidiary that owns, leases
or has a mortgage interest in property included in the Unencumbered Pool) will
become a party to any dissolution, liquidation or disposition of all or
substantially all of such Subsidiary Borrower’s (or, as applicable, such
Eligible Canadian Subsidiary's) assets or business, a merger, reorganization,
consolidation or other business combination or agree to effect any asset
acquisition, stock acquisition or other acquisition individually or in a series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Required Lenders, except for (i)
the merger or consolidation of a Subsidiary Borrower with another Subsidiary
Borrower, (ii) the merger or consolidation of a Subsidiary Borrower where the
Subsidiary Borrower is the sole surviving entity, (iii) the merger or
consolidation of such Eligible Canadian Subsidiary with a Subsidiary Borrower or
another Eligible Canadian Subsidiary, and (iv) dispositions of property that has
been removed from the Unencumbered Pool pursuant to and compliance with the
provisions of Section 7.13, and dispositions of property permitted pursuant to
Section 7.18(i).
(h)    EPR will not become a party to any dissolution, liquidation or
disposition of all or substantially all of EPR’s assets or business, a merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of Required Lenders,
except for (i) the merger or consolidation of EPR with one of its Subsidiaries,
provided that such Subsidiary is not a Subsidiary Borrower; (ii) the merger or
consolidation of EPR where EPR is the sole surviving entity provided however
that any such merger or consolidation does not violate EPR’s status as a REIT;
(iii) any acquisitions or investments; or (iv) any merger where EPR is the
surviving entity such that a majority of the seats of the Board of Directors of
the newly constituted entity are held by trustees of EPR serving as such prior
to the time of such merger, or EPR otherwise maintains a controlling interest
therein, provided further that such exceptions do not otherwise create any
Default or Event of Default hereunder;
Section 9.8.    Fiscal Year.
EPR shall not change its fiscal year from that in effect as of the Agreement
Date without the prior written consent of the Required Lenders, which consent
shall not be unreasonably withheld so long as no Default or Event of Default
exists.
Section 9.9.    Modifications to Material Contracts.
EPR shall not, and shall not permit any of its Subsidiaries to, enter into any
amendment or modification to any Material Contract which could reasonably be
expected to have a Material Adverse Effect.
Section 9.10.    Modifications of Organizational Documents.
EPR shall not, and shall not permit any of its Subsidiaries to, amend,
supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such

-72-

--------------------------------------------------------------------------------




amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
Section 9.11.    Transactions with Affiliates.
EPR shall not, and shall not permit any of its Subsidiaries to, permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (other than
EPR or one or more of its Subsidiaries), except transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of EPR or
such Subsidiary and upon fair and reasonable terms which are no less favorable
to EPR or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
ARTICLE X.     - DEFAULT
Section 10.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(g)    the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(h)    the Borrowers shall fail to pay any interest on the Loans or any other
sums due hereunder or under any of the other Loan Documents (excluding payments
due under Section 10.1(a) above) within five (5) days after the same shall
become due and payable, on any fixed date for payment or otherwise, provided
however that such grace period shall not be applicable where any interest
payment is due at the stated date of maturity or any accelerated date of
maturity;
(i)    the Borrowers shall fail to comply with the covenants contained in
Section 8.2(d) or Section 9.1(a) and, with respect to Section 9.1(a), such
failure shall continue to exist after written notice thereof shall have been
given to the Borrowers by the Agent and the cure period provided in Section 10.2
shall have ended;
(j)    the Borrowers shall fail to comply with any covenant contained in Section
9.1(b) through Section 9.1(j) and such failure shall continue for thirty (30)
days after written notice thereof shall have been given to the Borrowers by the
Agent;
(k)    the Borrowers shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this Section
10 or in the other Loan Documents) and shall fail to remedy such failure within
thirty (30) days after written notice thereof shall have been given to the
Borrowers by the Agent;

-73-

--------------------------------------------------------------------------------




(l)    any representation or warranty made by or on behalf of EPR or any of its
Subsidiaries in this Agreement or any other Loan Document, or any report,
certificate, financial statement, request for a Loan or in any other document or
instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, or any of the other Loan Documents, other than constituting
or based upon Third Party Information on which EPR or any of its Subsidiaries
relied and had no knowledge or reason to believe was untrue in any material
respect, shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated; notwithstanding anything to
the contrary contained in this provision, the Borrowers shall have a period of
thirty (30) days to cure any unintentional inaccuracy or misrepresentation;
(m)    EPR or any of its Subsidiaries (i) shall fail to pay at maturity, or
within any applicable period of grace, any obligation for borrowed money or
credit received or other Indebtedness, or (ii) shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that
the events described in this Section 10.1(g) shall not constitute an Event of
Default (A) unless such failure to perform, together with other failures to
perform as described in this Section 10.1(g), involve singly or in the aggregate
obligations for borrowed money or credit received totaling in excess of
$25,000,000.00, or (B) if the default resulting from such failure to perform has
been cured or has been waived by the holder of the affected Indebtedness;
(n)    EPR or any of its Subsidiaries, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize or in furtherance of any of the foregoing;
(o)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of EPR or any of its Subsidiaries or
any substantial part of their respective assets, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its written approval thereof, written consent thereto or written
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;
(p)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for EPR or any of its Subsidiaries or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

-74-

--------------------------------------------------------------------------------




(q)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against EPR or any of its Subsidiaries that, either
individually or in the aggregate, exceed $10,000,000.00;
(r)    any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders (or all
Lenders if so required by Section 12.6), or any action at law, suit in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any of the Borrower, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;
(s)     any dissolution, termination, liquidation of all or substantially all of
the assets, merger or consolidation of any Borrower shall occur unless a
Borrower is the surviving entity, or any sale, transfer or other disposition of
all or substantially all of the assets, measured either by value or quantity, of
any Borrower shall occur, in each case other than as permitted under the terms
of this Agreement or the other Loan Documents;
(t)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Required Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of EPR or any of its Subsidiaries to the PBGC or such Guaranteed
Pension Plan in an aggregate amount exceeding $2,000,000.00 and such event in
the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;
(u)    EPR shall cease at any time to qualify as a real estate investment trust
under the Internal Revenue Code;
(v)    EPR or any of its Subsidiaries or any directors, officers or employees
thereof shall be indicted for a federal crime, a punishment for which could
include the forfeiture of (i) any assets of EPR or any of its Subsidiaries which
in the good faith judgment of the Required Lenders could have a Material Adverse
Effect, or (ii) the Unencumbered Properties;
(w)    any Change in Control shall occur with respect to any Borrower; or
(x)    an event of default, however defined, under any of the other Loan
Documents shall occur (but subject to the expiration of any applicable grace,
cure or notice periods with respect to such event of default).
So long as an Event of Default exists, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers terminate the
Facility and/or declare all amounts owing

-75-

--------------------------------------------------------------------------------




with respect to this Agreement, the Notes, and the other Loan Documents
(including prepayment penalties or yield maintenance fees) to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided that in the event of any Event of Default
specified in Sections 10.1(h), Section 10.1(i) or Section 10.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.
Notwithstanding anything to the contrary contained herein, the occurrence of any
one of the aforementioned terms or conditions in this Section 10.1, shall be,
prior to the giving of any applicable notice or grace period, and until the same
is cured as permitted by this Agreement, a “Default.”
Section 10.2.    Limitation of Cure Periods.
Upon the occurrence of a Default the following provisions shall apply:
(c)    In the event that there shall occur any Default under Section 10.1(c),
then within five (5) Business Days after receipt of notice of such Default from
the Agent or the Required Lenders, the Borrowers may elect to cure such Default
by providing additional Unencumbered Property consisting of Potential
Unencumbered Property, and/or to reduce the outstanding Loans to it, in which
event such actions shall be completed within such five (5) Business Day period
(or within thirty (30) days following the expiration of the initial five (5)
Business Day period in the event that the Borrowers intend to provide additional
Unencumbered Property). The Borrowers’ notice of their election pursuant to the
preceding sentence shall be delivered to the Agent within the period of five (5)
Business Days provided above, and if not so delivered Borrowers’ cure period
shall immediately terminate and such Default shall become an Event of Default.
In the event that Borrowers elect to add additional Unencumbered Property and
fail within the time provided herein, the cure period shall terminate and such
Default immediately shall constitute an Event of Default. In the event that the
Borrowers shall elect under Section 10.2(a) to provide additional Unencumbered
Property consisting of Potential Unencumbered Property, the Real Estate to be
added to the Unencumbered Property shall be Eligible Real Estate and on or prior
to the expiration of the thirty (30) day period referred to above each of the
Eligible Real Estate Qualification Documents shall have been completed at the
Borrowers’ expense and provided to the Agent for the benefit of the Lenders and
all other conditions to the acceptance of such Real Estate as a Unencumbered
Property shall have been satisfied.
(d)    In the event that there shall occur any Default that affects only certain
Unencumbered Property or the owner(s) thereof (including, without limitation,
the imposition of a Lien not permitted under this Agreement), or if any Default
shall occur in any covenant contained in Section 9.1(b) through Section 9.1(j),
then within five (5) Business Days after receipt of notice of such Default from
the Agent or the Required Lenders, the Borrowers may elect to cure such Default
by electing to remove such Unencumbered Property from the Unencumbered Pool and
reduce the outstanding Loans or by substituting for such Unencumbered Property
additional Unencumbered Property consisting of Potential Unencumbered Property
for the Unencumbered Property to which such Default relates (provided that the
value of such Unencumbered Property Replacement is such that after acceptance
thereof, the Borrowers are in compliance with the Unencumbered Property

-76-

--------------------------------------------------------------------------------




requirements), in which event such actions shall be completed within five (5)
Business Days following the expiration of the initial five (5) Business Day
period (or within thirty (30) days following the expiration of the initial five
(5) Business Day period in the event that the Borrowers intend to provide
additional or substitute Unencumbered Property). The Borrowers’ notice of their
election pursuant to the preceding sentence shall be delivered to the Agent
within the period of five (5) Business Days provided above, and if not so
delivered Borrowers’ cure period shall immediately terminate and such Default
shall become an Event of Default. In the event that Borrowers elect to add
additional or substitute Unencumbered Property and fail within the time provided
herein, the cure period shall terminate and such Default immediately shall
constitute an Event of Default. In the event that the Borrowers shall elect to
cure any Default in any covenant contained in Section 9.1(b) through 9.1(j), by
providing additional Unencumbered Property consisting of Potential Unencumbered
Property, the Real Estate to be added to the Unencumbered Property shall be
Eligible Real Estate and on or prior to the expiration of the thirty (30) day
period referred to above, each of the Eligible Real Estate Qualification
Documents shall have been completed at the Borrowers’ expense and provided to
the Agent for the benefit of the Lenders and all other conditions in this
Agreement to the acceptance of such Real Estate as an Unencumbered Property
shall have been satisfied.
Section 10.3.    Remedies Upon Default.
If any one or more Events of Default specified in Section 10.1(h), Section
10.1(i) or Section 10.1(j) shall occur, then immediately and without any action
on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans to the Borrowers. If any other Event of Default shall exist, the
Agent may, and upon the request of the Required Lenders shall, by notice to the
Borrowers terminate the obligation to make Loans to the Borrowers. No
termination under this Section 10.3 shall relieve the Borrowers of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents. The Required Lenders may direct the Agent to, and the Agent if and
only if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents. Similarly, the Required Lenders may direct the
Agent to, and the Agent if and only if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law. To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of EPR and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of EPR and its Subsidiaries and to exercise such power as the court
shall confer upon such receiver
Section 10.4.    Allocation of Proceeds.
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrowers hereunder or thereunder, shall be applied
in the following order and priority:
(a)    amounts due the Agent in respect of fees and expenses due under
Section 12.2;

-77-

--------------------------------------------------------------------------------




(b)    amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;
(c)    payments of interest on all other Loans, to be applied for the ratable
benefit of the Lenders;
(d)    payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders;
(e)    amounts due the Agent and the Lenders pursuant to Section 11.7 and
Section 12.9;
(f)    payment of all other Obligations and other amounts due and owing by the
Borrowers under any of the Loan Documents, if any, to be applied for the ratable
benefit of the Lenders; and
(g)    any amount remaining after application as provided above, shall be paid
to the Borrowers or whomever else may be legally entitled thereto.
Section 10.5.    INTENTIONALLY OMITTED.
Section 10.6.    Performance by Agent.
If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrowers,
perform or attempt to perform such covenant, duty or agreement on behalf of such
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrowers shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate if not paid within five days after the Agent makes demand upon
the Borrowers for the same. Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of any Borrower under this Agreement or any other
Loan Document.
Section 10.7.    Rights Cumulative.
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.
ARTICLE XI.     - THE AGENT
Section 11.1.    Authorization and Action.

-78-

--------------------------------------------------------------------------------




Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by any Borrower, or any Affiliate of any Borrower, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Required Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.
Section 11.2.    Agent’s Reliance, Etc.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person

-79-

--------------------------------------------------------------------------------




for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrowers or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 5.1) or inspect the property, books or
records of the Borrowers or any other Person; (e) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the Agent
on behalf of the Lenders in any such collateral; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone or telecopy) believed by it to be genuine and signed,
sent or given by the proper party or parties. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrowers have satisfied the conditions precedent for Loans set forth in
Section 5.1 that have not previously been waived by the Required Lenders.
Section 11.3.    Notice of Defaults.
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
Section 11.4.    KeyBank as Lender.
KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower or any of its affiliates as if it were any other
bank and without any duty to account therefor to the other Lenders. Further, the
Agent and any affiliate may accept fees and other consideration from any
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to the other Lenders. The Lenders acknowledge
that, pursuant to such activities, KeyBank or its affiliates may receive
information regarding EPR and its Subsidiaries and their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent shall be under no
obligation to provide such information to them.

-80-

--------------------------------------------------------------------------------




Section 11.5.    Approvals of Lenders.
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
Section 11.6.    Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of EPR or any of its Subsidiaries or any
other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of EPR or any of its Subsidiaries, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender. Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of EPR,
the Subsidiaries or any other Affiliate thereof, and inquiries of such Persons,
its independent due diligence of the business and affairs of EPR, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of any
EPR or any of its Subsidiaries or any their respective Affiliates thereof which
may come into possession of the Agent, or any of its officers, directors,
employees, agents,

-81-

--------------------------------------------------------------------------------




attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.
Section 11.7.    Indemnification of Agent.
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (each an “Indemnifiable Amount” and collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Required Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrowers shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section
11.7, the Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
Section 11.8.    Successor Agent.
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent)

-82-

--------------------------------------------------------------------------------




upon 30-days’ prior written notice to the Agent. Upon any such resignation or
removal, the Required Lenders (other than the Lender then acting as Agent, in
the case of the removal of the Agent under the immediately preceding sentence)
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrowers’
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrowers shall, in all events, be deemed to have approved each Lender
and its affiliates as a successor Agent). If no successor Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the resigning Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from its duties and obligations under the Loan Documents. After any Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XI
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.
Section 11.9.    Titled Agents.
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arranger” and “Syndication
Agent” and are solely honorific and imply no fiduciary responsibility on the
part of the Titled Agents to the Agent, the Borrowers or any Lender and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.
ARTICLE XII.     - MISCELLANEOUS
Section 12.1.    Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to a Borrower:
EPR Properties
909 Walnut Street, Suite 200
Kansas City, MO 64106
Attn: Neil E. Sprague, Esq.
Senior Vice President, General Counsel and Secretary
Telecopy: 816-472-5794


with a copy to:

-83-

--------------------------------------------------------------------------------






EPR Properties
909 Walnut Street, Suite 200
Kansas City, MO 64106
Attn: Mark A. Peterson
Senior Vice President and Chief Financial Officer
Telecopy: 816-472-5794


If to the Agent:
KeyBank National Association
225 Franklin Street, 18th Floor
Boston, MA 02110
Attn: Jeffry M. Morrison
Telephone: 617-385-6216
Telecopy: 617-385-6293
If to a Lender:
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Agreement. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted at or before 4:00 PM
on a given day; or (iii) if hand delivered or sent by overnight courier, when
delivered. Notwithstanding the immediately preceding sentence, (a) all notices
or communications sent by telecopy to the Agent or any Lender under Article II
shall be effective only when actually received by the intended addressee, and
(b) all notices sent to a Borrower relating to the occurrence or existence of a
Default or Event of Default or the exercise of any rights or remedies in respect
of a Default or Event of Default shall be effective only when delivered in
accordance with the provisions of clause (i) or clause (iii) above. Neither the
Agent nor any Lender shall incur any liability to the Borrowers (nor shall the
Agent incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to any other Person.
Section 12.2.    Expenses.
The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and

-84-

--------------------------------------------------------------------------------




costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent and the Lenders for all their reasonable costs
and expenses actually incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Section 10.1(h), Section 10.1(i) or Section 10.1(j),
including the reasonable fees and disbursements of counsel to the Agent and any
Lender, whether such fees and expenses are incurred prior to, during or after
the commencement of such proceeding or the confirmation or conclusion of any
such proceeding. If the Borrowers shall fail to pay any amounts required to be
paid by them pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrowers and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder. Upon the
Borrowers’ request, the Agent or any Lender requesting payment of any amounts
under this Section shall provide the Borrowers with a statement setting forth in
reasonable detail the basis for requesting such amounts.
Section 12.3.    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to any Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
Section 12.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(i)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND

-85-

--------------------------------------------------------------------------------




FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND THE
BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF
THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(j)    EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWERS AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.
(k)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION OF THIS
AGREEMENT.
Section 12.5.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.
(b)    Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.

-86-

--------------------------------------------------------------------------------




(c)    Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, after giving effect to
any such participation by a Lender, the amount of its Commitment, or if the
Commitments have been terminated, the aggregate outstanding principal balance of
Loans held by it, in which it has not granted any participating interests must
be equal to at least $10,000,000.00. Except as otherwise provided in Section
12.3, no Participant shall have any rights or benefits under this Agreement or
any other Loan Document. A Participant shall not be entitled to receive any
greater payment under Section 3.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.12 unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers and the Agent, to
comply with Section 3.12(c) as though it were a Lender. In the event of any such
grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided, however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Borrower (except as expressly permitted
under Section 7.12 or any other provision of this Agreement). An assignment or
other transfer which is not permitted by subsection (d) or (e) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (c).
(d)    Any Lender may with the prior written consent of the Agent, such consent
not to be unreasonably withheld or delayed, assign to one or more Eligible
Assignees (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes (including all or a portion of its
Commitments and the Loans owing to such Lender); provided, however, (i) unless
the Borrowers and the Agent otherwise agree, after giving effect to any partial
assignment by a Lender, the Assignee shall hold, and the assigning Lender shall
retain, a Commitment, or if the Commitments have been terminated, Loans having
an outstanding principal balance, of at least $10,000,000.00 and integral
multiples of $5,000,000.00 in excess thereof; (ii) if an Event of Default has
been in existence for more than sixty (60) days, any such assignment may be to
any Person (other than a Borrower or an Affiliate thereof), and (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be a Lender party
to this Agreement with respect to the assigned interest as of the effective date
of the

-87-

--------------------------------------------------------------------------------




Assignment and Assumption Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $5,000.00.
(e)    The Agent shall maintain at the Principal Office a copy of each
Assignment and Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”). The Agent shall
give each Lender and the Borrowers notice of the assignment by any Lender of its
rights as contemplated by this Section. The Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Assumption Agreement shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Assumption Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Assumption
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Assumption Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrowers.
(f)    In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.
(g)    A Lender may furnish any information concerning EPR or any of its
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8 or other confidentiality restrictions at least as
restrictive as Section 12.8.
(h)    Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to EPR or
any of its Subsidiaries or any of their respective Affiliates.
(i)    Each Lender agrees that, without the prior written consent of the
Borrowers and the Agent, it will not knowingly make any assignment hereunder in
any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

-88-

--------------------------------------------------------------------------------




Section 12.6.    Amendments.
(a)    Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by EPR or
any of its Subsidiaries of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Borrower party thereto).
(b)    Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:
(vi)    increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.14) or subject the Lenders to any
additional obligations;
(vii)    reduce the principal of, the method of application of any mandatory
prepayment of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations;
(viii)    reduce the amount of any Fees payable hereunder or postpone any date
fixed for payment thereof;
(ix)    extend the Termination Date or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);
(x)    amend or otherwise modify the provisions of Section 3.2;
(xi)    modify the definition of the term “Required Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect; or
(xii)    amend the provisions of Section 12.5(c) or (d) so as to impose more
restrictions on a Lender’s ability to grant assignments or participations
hereunder.
(c)    Notwithstanding the foregoing, without the prior written consent of all
Lenders, no amendment, waiver or consent shall do any of the following:
(vi)    modify the definition of the term “Required Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any

-89-

--------------------------------------------------------------------------------




determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6 or
(vii)    release any Borrower from its obligations hereunder, except as
otherwise permitted in connection with the removal or replacement of an
Unencumbered Property under Section 7.12, Section 7.13 or Section 10.2 herein.
(d)    No amendment, waiver or consent, unless in writing and signed by the
Agent, in such capacity, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.
(e)    No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by EPR or any of its Subsidiaries or any other Person subsequent to
the occurrence of such Event of Default. Except as otherwise explicitly provided
for herein or in any other Loan Document, no notice to or demand upon the
Borrowers shall entitle the Borrowers to any other or further notice or demand
in similar or other circumstances. No Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(a) the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and (b) no such amendment, waiver or consent may
uniquely and negatively impact such Defaulting Lender without the approval of
such Defaulting Lender.
(f)    If, in connection with any proposed change, waiver, discharge,
termination or other action under the provisions of this Agreement that requires
approval of all Lenders or the Required Lenders, and the consent of one or more
of such other Lenders whose consent is required is not obtained, then the Agent
(in its capacity as a Lender and/or on behalf of, with their consent, one or
more of the other non-consenting Lenders or Eligible Assignees) shall have the
right (but not the obligation) to purchase the Commitment of such non-consenting
Lender or Lenders upon payment to such non-consenting Lender(s) in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement. Upon any such
purchase or assignment, the non-consenting Lender’s interest in the Loans and
its rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the non-consenting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement.
Section 12.7.    Nonliability of Agent and Lenders.

-90-

--------------------------------------------------------------------------------




The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender or to EPR or any of its Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.
Section 12.8.    Confidentiality.
The Agent and each Lender shall use reasonable efforts to assure that
information about EPR and its Subsidiaries and their respective Minority
Interests, and their respective properties, operations, affairs and financial
condition, not generally disclosed to the public, which is furnished to the
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Agent or such Lender, as applicable, and the Borrowers,
but in any event the Agent and the Lenders may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section or other
confidentiality restrictions at least as restrictive as this Section); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section); (c)
as required or requested by any Governmental Authority or representative thereof
or pursuant to legal process or in connection with any legal proceedings or as
otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) to any actual or potential
contractual counter-parties to any Derivatives Contract or to any rating agency;
and (g) to the extent such information (x) becomes publicly available other than
as a result of a breach of this Section actually known to such Lender to be such
a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than any Borrower or any Affiliate.
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to any Borrower, to Governmental
Authorities in connection with any regulatory examination of the Agent or such
Lender or in accordance with the regulatory compliance policy of the Agent or
such Lender.
Section 12.9.    Indemnification.
(a)    The Borrowers shall and hereby agree to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified

-91-

--------------------------------------------------------------------------------




Party”) from and against any and all of the following (collectively,
the “Indemnified Costs”): losses, costs, claims, damages, liabilities,
deficiencies, judgments or reasonable expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or Section 4.1 or expressly excluded from
the coverage of such Section 3.12 or Section 4.1) incurred by an Indemnified
Party in connection with, arising out of, or by reason of, any suit, cause of
action, claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”)
brought by any Borrower or third party which is in any way related directly or
indirectly to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans hereunder; (iii) any actual
or proposed use by any Borrower of the proceeds of the Loans; (iv) the Agent’s
or any Lender’s entering into this Agreement; (v) the fact that the Agent and
the Lenders have established the credit facility evidenced hereby in favor of
the Borrowers; (vi) the fact that the Agent and the Lenders are creditors of the
Borrowers and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of EPR and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrowers and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrowers and the other Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of EPR or any
of its Subsidiaries that violates a sanction enforced by the OFAC; or (x) any
violation or non-compliance by any Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
EPR or its Subsidiaries (or its respective properties) (or the Agent and/or the
Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
(b)    The Borrowers’ indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of any
Borrower or any Subsidiary, any shareholder of any Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity

-92-

--------------------------------------------------------------------------------




Proceeding in their individual capacity or derivatively on behalf of any
Borrower), any account debtor of any Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrowers of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrowers shall not relieve the Borrowers from any liability that
they may have to such Indemnified Party pursuant to this Section 12.9.
(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against any
Borrower and/or any Subsidiary.
(d)    All reasonable out-of-pocket fees and expenses of, and all reasonable
amounts paid to third-persons by, an Indemnified Party shall be advanced by the
Borrowers at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrowers that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrowers if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Borrowers under this
Section are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(g)    The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
Section 12.10.     Termination; Survival.

-93-

--------------------------------------------------------------------------------




At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and (c)
all Obligations (other than obligations which survive as provided in the
following two sentences) have been paid and satisfied in full, this Agreement
shall terminate. The indemnities to which the Agent and the Lenders are entitled
under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9 and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4, shall continue in full force and effect and shall
protect the Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.
Section 12.11.     Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12.     GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.13.     Patriot Act.
The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.
Section 12.14.     Counterparts.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.15.     Obligations with Respect to Borrowers.
The obligations of a Borrower to direct or prohibit the taking of certain
actions by other Borrowers as specified herein shall be absolute and not subject
to any defense such Borrower may have that such Borrower does not control such
other Borrower.
Section 12.16.     Limitation of Liability.

-94-

--------------------------------------------------------------------------------




Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.17.     Entire Agreement.
This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.
Section 12.18.     Construction.
The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.


[Signatures on Following Pages]





-95-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.
BORROWERS:
EPR PROPERTIES




By: /s/ Mark Peterson__________________________
Name: Mark Peterson
Title: Senior Vice President


30 WEST PERSHING, LLC
EPT DOWNREIT II, INC.
EPT HUNTSVILLE, INC.
MEGAPLEX FOUR, INC.
WESTCOL CENTER, LLC
EPT MELBOURNE, INC.
CROTCHED MOUNTAIN PROPERTIES, LLC
EDUCATION CAPITAL SOLUTIONS, LLC
EPR HIALEAH, INC.
EPT 909, INC.
EPT CROTCHED MOUNTAIN, INC.
EPT KALAMAZOO, INC.
EPT MAD RIVER, INC.
EPT MOUNT ATTITASH, INC.
EPT MOUNT SNOW, INC.
EPT NINETEEN, INC.
EPT SKI PROPERTIES, INC.
EPT WATERPARKS, INC.
MEGAPLEX NINE, INC.
ECS DOUGLAS I, LLC
EPT DALLAS, LLC
EPT FONTANA, LLC
EPT TWIN FALLS, LLC
FLIK, INC.
EPT GULF POINTE, INC.
EPT MESQUITE, INC.
EPT SOUTH BARRINGTON, INC.
EPT OAKVIEW, INC.
ECE I, LLC
EPT CHARLOTTE, LLC                                        EPT PENSACOLA, INC.

[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------








By: /s/ Mark Peterson_________________________
Name: Mark Peterson
Title: Vice President







[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




KEYBANK NATIONAL ASSOCIATION, as Agent, and as a Lender




By: /s/ Jane E. McGrath    
Jane E. McGrath
Vice President


Commitment Amount: $50,000,000.00


Lending Office (all Types of Loans):


KEYBANK NATIONAL ASSOCIATION
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Telephone:     (617) 385 6214
Telecopy:     (617) 385-6293























[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------






[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




JP MORGAN CHASE BANK, N.A., as Lender




By: /s/ Mohammad S. Hasan    
Mohammad S. Hasan
Associate


Commitment Amount: $50,000,000.00


Lending Office (all Types of Loans):


JP Morgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Telephone:     (212) 622-8174
Telecopy:     (646) 534-0574



[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




ROYAL BANK OF CANADA, as Lender




By: /s/ Dan Lepage    
Name: Dan LePage
Title: Authorized Signatory


Commitment Amount: $50,000,000.00


Lending Office (all Types of Loans):


3 World Financial Center
200 Vesey Street, 12th Floor
New York, NY 10281
Attention: GLA Administrator
Telephone:     (877) 332-7455
Telecopy:     (212) 428-2372




[Signatures Continued on Next Page]







[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




CITIBANK N.A., as Lender




By: /s/ John Rowland    
John Rowland
Director


Commitment Amount: $50,000,000.00




Lending Office (all Types of Loans):


Citibank N.A.
388 Greenwich Street, 23rd Floor
New York, NY 10022
Telephone:     (212) 723-5931
Telecopy:    (646) 291-1630









[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]
 


BANK OF AMERICA, N.A., as Lender




By: /s/ Kurt L. Mathison    
Name: Kurt L. Mathison
Title: Senior Vice President


Commitment Amount: $25,000,000.00




Lending Office (all Types of Loans):


Bank of America, N.A.
901 Main Street, 64th floor
Dallas, Texas 75202
Attention:
Kurt Mathison

Telephone:     214 209 9198
Telecopy:    214 209 0995

[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------




[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




U.S. BANK NATIONAL ASSOCIATION, as Lender




By: /s/ Joel Steiner    
Name: Joel Steiner
Title: Assistant Vice President


Commitment Amount: $15,000,000.00




Lending Office (all Types of Loans):


U.S. Bank National Association
10 West Broad Street
Columbus, Ohio 43215
Attention: Mr. Joel C. Steiner
Telephone:     614 232 8007
Telecopy:    614 232 8033



[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------






[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




ARVEST BANK, as Lender




By:
/s/ Thomas J. Butkus        

Name: Thomas J. Butkus
Title: Senior Vice President


Commitment Amount: $15,000,000.00




Lending Office (all Types of Loans):


Arvest Bank
6300 Nall Avenue
Mission, KS 66202
Attention: Tom Butkus
Telephone: 913-279-3358
Telecopy: 913-279-3374



[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------






[Signature Page to Amended and Restated Credit Agreement
with EPR Properties, et al.]




UMB BANK, N.A., as Lender




By: /s/ Robert P. Elbert    
Robert P. Elbert
Senior Vice President


Commitment Amount: $10,000,000.00




Lending Office (all Types of Loans):


UMB Bank, N.A.
1010 Grand Boulevard
Kansas City, MO 64106
Telephone:     (816) 860-7116
Telecopy:    (816) 860-7143



[Signature page to Amended and Restated Credit Agreement (Term Loan)]





--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ___________, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).
WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of July 23, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among EPR
Properties and the Subsidiary Borrowers referred to therein (collectively, the
“Borrowers”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto;
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and
WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 20__ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, the
Assignor’s Note and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Loans equal to $_________ and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Loans and any Fees with respect to the
Assigned Commitment and other rights of the Assignor under the Credit Agreement
and the other Loan Documents with respect to the Assigned Commitment. The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor as a Lender with respect to the Assigned Commitment,
which obligations shall include, but shall not be limited to, any obligation to
make Loans to the Borrowers with respect to the Assigned Commitment, and the
obligation to indemnify the Agent as provided in the Credit Agreement (the
foregoing enumerated obligations, together with all other similar obligations
more particularly set forth in the Credit Agreement and the other Loan
Documents, collectively, the “Assigned Obligations”). The Assignor shall have no

A-1





--------------------------------------------------------------------------------




further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.
(b)    The assignment by the Assignor to the Assignee hereunder is without
recourse to the Assignor. The Assignee makes and confirms to the Agent, the
Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of EPR or any of its Subsidiaries, (ii) any
representations, warranties, statements or information made or furnished by EPR
or any of its Subsidiaries in connection with the Credit Agreement or otherwise,
(iii) the validity, efficacy, sufficiency, or enforceability of the Credit
Agreement, any other Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by EPR or any of its Subsidiaries of any obligation under the Credit
Agreement or any other Loan Document to which it is a party. Further, the
Assignee acknowledges that it has, independently and without reliance upon the
Agent, or any affiliate or subsidiary thereof, the Assignor or any other Lender
and based on the financial statements supplied by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to any Borrower
or to notify the Assignee of any Default or Event of Default. The Assignee has
not relied on the Agent as to any legal or factual matter in connection
therewith or in connection with the transactions contemplated thereunder.
Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.
Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.
Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $____________, and that the Assignor is
not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Loans owing to the Assignor (without reduction by any
assignments thereof which have

A-2





--------------------------------------------------------------------------------




not yet become effective) is $____________; and (b) it is the legal and
beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.
Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.
Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.
Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.
Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5(d) of the Credit Agreement, the Borrowers, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned Commitment and have the rights and obligations of a Lender
thereunder to the extent of the Assigned Commitment and (ii) the Assignor shall
relinquish its rights (except as otherwise provided in Section 12.10 of the
Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned

A-3





--------------------------------------------------------------------------------




Commitment; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its retained Commitment.
Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.


[Signatures on Following Pages]

A-4





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.


ASSIGNOR:


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    




ASSIGNEE:


[NAME OF ASSIGNEE]




By:    
Name:    
Title:    


Accepted as of the date first written above.


AGENT:


KEYBANK NATIONAL ASSOCIATION, as Agent




By:    
Name:    
Title:    


[Signatures Continued on Following Page]



A-5





--------------------------------------------------------------------------------






SCHEDULE 1
Information Concerning the Assignee




Notice Address:                    

                

                

Telephone No.:        

Telecopy No.:            


Lending Office:                    

                

                

Telephone No.:        

Telecopy No.:            


Payment Instructions:                    

                
 








A-6





--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING


____________, 201__


KEYBANK NATIONAL ASSOCIATION, as Agent
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
1.
Pursuant to Section 2.1(b) of the Credit Agreement, the Borrowers hereby request
that the Lenders make Loans to the Borrowers in an aggregate principal amount
equal to $___________________.

2.
The Borrowers request that such Loans be made available to the Borrowers on
____________, 201__.

3.
The Borrowers hereby request that the requested Loans all be of the following
Type:



[Check one box only]    


ž
Base Rate Loans

ž
LIBOR Loans, each with an initial Interest Period for a duration of:



[Check one box only]
ž    1 month

ž    2 months
ž    3 months
ž    6 months


4.
The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.


B-1





--------------------------------------------------------------------------------




Attached hereto is a Compliance Certificate in the form of Exhibit F annexed to
the Credit Agreement.
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers in the Loan
Documents to which any of them is a party are and shall be true and correct in
all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the
Borrowers certify to the Agent and the Lenders that all conditions to the making
of the requested Loans contained in Article V. of the Credit Agreement will have
been satisfied (or waived in accordance with the applicable provisions of the
Loan Documents) at the time such Loans are made.
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1.(b) of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers




By:     
Name: _______________________
Title: ________________________











B-2



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF NOTICE OF CONTINUATION


____________, 201__


KEYBANK NATIONAL ASSOCIATION, as Agent
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.7 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
1.
The proposed date of such Continuation is ____________, 201___.

2.
The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrowers on
____________, 201__.

3.
The portion of such principal amount subject to such Continuation is
$__________________________.

4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 201__.

5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]
ž    1 month

ž    2 months
ž    3 months
ž    6 months

C-1





--------------------------------------------------------------------------------






The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers




By:     
Name: _______________________
Title: ________________________







C-2



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF CONVERSION


____________, 201__


KEYBANK NATIONAL ASSOCIATION, as Agent
225 Franklin Street, 18th Floor
Boston, Massachusetts 021108
Attention: Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.
The proposed date of such Conversion is ______________, 201__.

2.
The Loans to be Converted pursuant hereto are currently:

[Check one box only]
ž    Base Rate Loans

ž    LIBOR Loans


3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrowers on
____________, 201__.

4.
The portion of such principal amount subject to such Conversion is
$___________________.

5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:


D-1





--------------------------------------------------------------------------------




[Check one box only]    


ž
Base Rate Loans

ž
LIBOR Loans, each with an initial Interest Period for a duration of:



[Check one box only]
ž    1 month

ž    2 months
ž    3 months
ž    6 months


The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers




By:     
Name:    
Title:    







D-2





--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTE


$____________________    ____________, 2013
    


FOR VALUE RECEIVED, each of the undersigned, EPR PROPERTIES and the other
Subsidiary Borrowers that are signatories hereto (each, a “Borrower” and,
collectively, the “Borrowers”, hereby jointly and severally promises to pay to
the order of ____________________ (the “Lender”), in care of KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”) at KEYBANK NATIONAL ASSOCIATION, 225
Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at such other
address as may be specified in writing by the Agent to the Borrowers, the
principal sum of ________________ AND ____/100 DOLLARS ($____________) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Loans made
by the Lender to the Borrowers under the Credit Agreement (as herein defined)),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.
The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrowers to make a payment
when due of any amount owing under the Credit Agreement or hereunder.
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of July 23, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.

E-1
        





--------------------------------------------------------------------------------




THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

E-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
EPR PROPERTIES




By: __________________________
Name: Mark Peterson
Title: Senior Vice President


30 WEST PERSHING, LLC
EPT DOWNREIT II, INC.
EPT HUNTSVILLE, INC.
MEGAPLEX FOUR, INC.
WESTCOL CENTER, LLC
EPT MELBOURNE, INC.
CROTCHED MOUNTAIN PROPERTIES, LLC
EDUCATION CAPITAL SOLUTIONS, LLC
EPR HIALEAH, INC.
EPT 909, INC.
EPT CROTCHED MOUNTAIN, INC.
EPT KALAMAZOO, INC.
EPT MAD RIVER, INC.
EPT MOUNT ATTITASH, INC.
EPT MOUNT SNOW, INC.
EPT NINETEEN, INC.
EPT SKI PROPERTIES, INC.
EPT WATERPARKS, INC.
MEGAPLEX NINE, INC.
ECS DOUGLAS I, LLC
EPT DALLAS, LLC
EPT FONTANA, LLC
EPT TWIN FALLS, LLC
FLIK, INC.
EPT GULF POINTE, INC.
EPT MESQUITE, INC.
EPT SOUTH BARRINGTON, INC.
EPT OAKVIEW, INC.
ECE I, LLC
EPT CHARLOTTE, LLC                                            EPT PENSACOLA,
INC.


                        
By: _____________________________
Name: Mark Peterson
Title: Vice President







E-3



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE


_______________, 201___




KEYBANK NATIONAL ASSOCIATION, as Agent
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison


Each of the Lenders Party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”)
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
(1)    The undersigned is the _____________________ of EPR.
(2)    The undersigned has examined the books and records of EPR and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.
(3)    To the best of the undersigned’s knowledge, information and belief after
due inquiry, no Default or Event of Default exists under the Credit Agreement,
and no Default or Event of Default (as such terms are defined under the
Revolving Credit Facility Agreement) exists under the Revolving Credit Facility
Agreement [if such is not the case, specify such Default or Event of Default, as
applicable, and its nature, when it occurred and whether it is continuing and
the steps being taken by the Borrowers with respect to such event, condition or
failure].
(4)    The representations and warranties made or deemed made by the Borrowers
in the Loan Documents to which any is a party, are true and correct in all
material respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct

F-1
        





--------------------------------------------------------------------------------




in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.
(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not EPR and its Subsidiaries were in compliance with the
covenants contained in Sections 9.1 of the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers




By:     
Name:    
Title:    





F-2



--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]







F-3



--------------------------------------------------------------------------------




EXHIBIT G


FORM OF UNENCUMBERED AVAILABILITY CERTIFICATE
_______________, 201__




KEYBANK NATIONAL ASSOCIATION, as Agent
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison


Each of the Lenders Party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”)
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.
Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
(1)    The undersigned is the _____________________ of EPR.
(2)    The undersigned has examined the books and records of EPR and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.
(3)    To the best of the undersigned’s knowledge, information and belief after
due inquiry, no Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrowers with respect
to such event, condition or failure].
(4)    The representations and warranties made or deemed made by the Borrowers
in the Loan Documents to which any is a party, are true and correct in all
material respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

G-1
        





--------------------------------------------------------------------------------




(5)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing the current Unencumbered Availability under the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.


EPR PROPERTIES, as Borrower Representative on its own behalf and on behalf of
the other Borrowers




By:     
Name: _______________________
Title: ________________________



G-2





--------------------------------------------------------------------------------




Schedule 1


[Calculations to be Attached]











G-3





--------------------------------------------------------------------------------




EXHIBIT H
FORM OF
FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of ____________, 201___, executed and delivered
by ______________________, a _____________ (the “New Borrower”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Amended and Restated Credit Agreement dated as of
July 23, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among EPR PROPERTIES and the
Subsidiary Borrowers referred to therein (collectively, the “Borrowers”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.
WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrowers certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;
WHEREAS, the Borrowers and the New Borrower, though separate legal entities,
have a commonality of interests in their respective financing needs and have
determined it to be in their mutual best interests to obtain financing from the
Agent and the Lenders through their collective efforts;
WHEREAS, the New Borrower acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrowers under the Credit Agreement and, accordingly, the New
Borrower is willing to join in and guarantee the Borrowers’ obligations to the
Agent and the Lenders on the terms and conditions contained herein; and
WHEREAS, the New Borrower’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrowers.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Borrower, the New Borrower agrees as
follows:
Section 1. Accession to Loan Documents. The New Borrower hereby agrees that it
is a “Subsidiary Borrower” under each Note and the Credit Agreement and assumes
all obligations of a “Subsidiary Borrower” thereunder and agrees to be bound
thereby, all as if the New Borrower had been an original signatory to each Note
and the Credit Agreement. Without limiting the generality of the foregoing, the
New Borrower hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations (as defined in the Credit Agreement);

H-1





--------------------------------------------------------------------------------




(b)    makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in the Credit Agreement made by the
Borrowers and agrees to be bound by each of the covenants of the Borrowers
contained in the Credit Agreement; and
(c)    consents and agrees to each provision set forth in each Note and the
Credit Agreement.
SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.
[Signatures on Next Page]

H-2


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Borrower has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW BORROWER]




By:    
Name:    
Title:    


Address for Notices:
c/o ______________________________
_________________________________
_________________________________
Attention:     _____________________
Telephone:    _____________________
Telecopy:     _____________________


Accepted:


KEYBANK NATIONAL ASSOCIATION, as Agent




By:    
Name:    
Title:    







H-3


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------






SCHEDULE 1.1(A)


INITIAL SUBSIDIARY BORROWERS
Entity:                            Jurisdiction of Organization:


1.    30 West Pershing, LLC                MO
2.    EPT DownREIT II, Inc.                MO    
3.    EPT Huntsville, Inc.                    DE
4.    Megaplex Four, Inc.                    MO
5.    Westcol Center, LLC                    DE    
6.    EPT Melbourne, Inc.                    MO
7.    Crotched Mountain Properties, LLC            NH
8.    Education Capital Solutions, LLC            DE
9.    EPR Hialeah, Inc.                    MO
10.    EPT 909, Inc.                        DE
11.    EPT Crotched Mountain, Inc.                MO
12.    EPT Kalamazoo, Inc.                    MO
13.    EPT Mad River, Inc.                    MO
14.    EPT Mount Attitash, Inc.                DE
15.    EPT Mount Snow, Inc.                DE
16.    EPT Nineteen, Inc.                    DE
17.    EPT Ski Properties, Inc.                DE
18.    EPT Waterparks, Inc.                    DE
19.    Megaplex Nine, Inc.                    MO
20.    ECS Douglas I, LLC                    DE
21.    EPT Dallas, LLC                    DE
22.    EPT Fontana, LLC                    DE
23.    EPT Twin Falls, LLC                    DE
24.    Flik, Inc.                        DE
25.    EPT Mesquite, Inc.                    DE
26.    EPT South Barrington, Inc.                DE
27.    EPT Gulf Pointe, Inc.                    DE
28.    EPT Oakview, Inc.                    DE
29.    ECE I, LLC                        DE
30.    EPT Charlotte, LLC                    DE
31.    EPT Pensacola, Inc.                    MO


 









Schedule 1.1(A)



--------------------------------------------------------------------------------




SCHEDULE 1.1(B)


INITIAL ELIGIBLE REAL ESTATE


Subsidiary Borrower*
Unencumbered Properties
Location
30 West Pershing
 
 
 
Alamo Draft House
Lakeline, TX
 
Carmike Theater Champaign
Champaign, IL
 
Carmike Theater Opelika
Opelika, AL
 
Frank Theater Ranson
Ranson, WV
 
Frank Theater Southern Pines
Southern Pines, NC
 
John Hancock Observatory
Chicago, IL
 
Latitudes 30
Jacksonville, FL
 
Latitudes 39
Indianapolis, IN
 
Look Theater Prestonwood
Dallas, TX
 
Pinstripes Bowling & Bocce
Oakbrook, IL
 
Regal Christiana
Christiana, DE
 
Regal VA Gateway
Gainesville, VA
 
Regal Winrock
Albuquerque, NM
 
Top Golf Allen
Allen, TX
 
Top Golf Alpharetta
Alpharetta, GA
 
Top Golf Austin
Austin, TX
 
Top Golf Colony
Colony, TX
 
Top Golf Dallas
Dallas, TX
 
Top Golf Houston
Houston, TX
 
Top Golf Scottsdale
Scottsdale, AZ
 
Top Golf Spring
Spring, TX
 
 
 
 
Cinemagic Hooksett IMAX 15
Hooksett, NH
 
Cinemagic Saco IMAX 13
Saco, ME
 
Cinemagic Westbrook 16
Westbrook, ME
 
Columbia Mall 14
Columbia, MD
 
Conroe Grand 14
Conroe, TX
 
Glendora 12
Glendora, CA
 
Greensboro Grand 18
Greensboro, NC
 
Harbour View Grand 16
Suffolk, VA
 
Kalispell 14
Kalispell, MT
 
Panama City Beach Grand 16
Panama City, FL
 
Peoria 18
Peoria, IL
 
Pinstripes
Northbrook, IL
 
Southfield
Southfield, MI
 
White Oak 14
Garner, NC


Schedule 1.1(B) - 1





--------------------------------------------------------------------------------




Subsidiary Borrower*
Unencumbered Properties
Location
 
Winston Salem Grand 18
Winston-Salem, NC
Crotched Mountain Properties, LLC
 
 
 
Crotched Mountain (Property)
Bennington, NH
ECE I, LLC
 
 
 
CLA-Coppell, TX
Coppell, TX
 
CLA-Durango Drive
Las Vegas, NV
 
CLA-Goodyear, AZ
Goodyear, AZ
 
CLA-Lake Pleasant
Lake Pleasant, AZ
 
CLA-Oklahoma
Oklahoma City, OK
ECS Douglas I, LLC
 
 
 
Ben Franklin Academy
Littleton, CO
Education Capital Solutions, LLC
 
 
 
100 Academy of Excellence
Las Vegas, NV
 
Academy of Academic Success
St. Louis, MO
 
Academy of Columbus
Columbus, OH
 
Academy of Columbus
Columbus, OH
 
Academy of Environmental Science & Math
St. Louis, MO
 
Bella Mente Academy
Vista, CA
 
BeLoved Academy
Jersey City, NJ
 
BFCS-Crismon Campus
Queen Creek, AZ
 
BFCS-Gilbert Campus
Gilbert, AZ
 
BFCS-Power Campus
Queen Creek, AZ
 
BFCS-Queen Creek HS/MS
Queen Creek, AZ
 
Bradley Academy of Excellence
Goodyear, AZ
 
Camden Community Charter School
Camden, NJ
 
Champion School
Phoenix, AZ
 
Chester Community Charter School
Upland, PA
 
Columbia Leadership
Columbia, SC
 
Desert West
Phoenix, AZ
 
East Mesa
Mesa, AZ
 
Frick Park
Pittsburgh, PA
 
Global Village Academy
Colorado Springs, CO
 
Groveport Community School
Grovesport, OH
 
Groveport Prep
Grovesport, OH
 
Harvard Avenue CS
Cleveland, OH
 
Hope Community
Washington, DC
 
ILSA-E
Indianapolis, IN
 
ILSA-W
Indianapolis, IN
 
Imagine Academy at Sullivant
Columbus, OH
 
Imagine Klepinger Community School
Dayton, OH


Schedule 1.1(B) - 2


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




Subsidiary Borrower*
Unencumbered Properties
Location
 
Imagine Madison Avenue
Toledo, OH
 
International Academy of Mableton
Mableton, GA
 
Land O' Lakes
Land O' Lakes, FL
 
Learning Foundation Academy
Gilbert, AZ
 
Loveland Classical School
Loveland, CO
 
Lowcountry Leadership Academy
Hollywood, SC
 
Marietta Charter School
Marietta, GA
 
MASTer Academy
Ft. Wayne, IN
 
McKinley Academy
Chicago, IL
 
Mentorship Academy of Digital Arts
Baton Rouge, LA
 
North East Carolina Prep
Tarboro, NC
 
Odyssey Buckeye
Buckeye, AZ
 
Pacific Heritage Academy
Salt Lake City, UT
 
Prospect Ridge Academy
Broomfield, CO
 
Queen Creek
Gilbert, AZ
 
Romig Road Community School
Akron, OH
 
Rosefield
Surprise, AZ
 
Skyline Chandler
Chandler, AZ
 
Skyline Phoenix
Phoenix, AZ
 
Somerset Academy
Homestead, FL
 
South Lake
Clermont, FL
 
South Vero
Vero Beach, FL
 
The American Leadership Academy
Gilbert, AZ
 
UME School
Dallas, TX
 
Valley Arts Academy
Hurricane, UT
 
Wesley International Academy
Atlanta, GA
 
West Melbourne
West Melbourne, FL
EPR Hialeah, Inc.
 
 
 
Hialeah 18
Hialeah, FL
EPT 909, Inc.
 
 
 
Hollywood USA
Pasadena, TX
 
Movies 10
Mishawaka, IN
 
Movies 10
Plano, TX
 
Movies 14
McKinney, TX
 
Movies 14
Redding, CA
 
Movies 17
Grand Prairie, TX
 
Tinseltown USA
Beaumont, TX
 
Tinseltown USA
Colorado Springs, CO
 
Tinseltown USA
El Paso, TX
 
Tinseltown USA
Houston, TX
 
Tinseltown USA
Pflugerville, TX


Schedule 1.1(B) - 3


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




Subsidiary Borrower*
Unencumbered Properties
Location
 
Tinseltown USA
Pueblo, CO
EPT Charlotte, LLC
 
 
 
North Carolina Music Factory
Charlotte, NC
EPT Crotched Mountain, Inc.
 
 
 
Crotched Mountain (Mortgage)
Bennington, NH
EPT Dallas, LLC
 
 
 
Grand 24
Dallas, TX
EPT DownREIT II, Inc.
 
 
 
Houston Studio 30
Houston, TX
 
Huebner Oaks 24
San Antonio, TX
 
Lennox 24
Columbus, OH
 
Mission Valley 20
San Diego, CA
 
Ontario Mills30
Ontario, CA
 
Promenade 16
Woodland Hills, CA
 
West Olive 16
Creve Coeur, MO
EPT Fontana, LLC
 
 
 
 
 
EPT Gulf Pointe, Inc.
 
 
 
Gulf Pointe 30
Houston, TX
EPT Huntsville, Inc.
 
 
 
Valley Bend 18
Huntsville, AL
EPT Kalamazoo, Inc.
 
 
 
Alamo Draft House
Kalamazoo, MI
EPT Mad River, Inc.
 
 
 
Mad River Mountain
Zanesville, OH
EPT Melbourne, Inc.
 
 
 
Avenue 16
Melbourne, FL
EPT Mesquite, Inc.
 
 
 
Mesquite 30
Mesquite, TX
EPT Mount Attitash, Inc.
 
 
 
Mount Attitash (Mortgage)
Bartlett, NH
EPT Mount Snow, Inc.
 
 
 
Mount Snow (Mortgage)
West Dover, VT
 
Mount Snow II (Mortgage)
West Dover, VT
EPT Nineteen, Inc.
 
 
 
Ann Arbor
Ypsilanti, MI
 
Buckland Hills
Manchester, CT
 
Centreville
Centerville, VA
 
Davenport
Davenport, IA
 
Fairfax Corner
Fairfax, VA
 
Flint West
Flint, MI


Schedule 1.1(B) - 4


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




Subsidiary Borrower*
Unencumbered Properties
Location
 
Hazlet
Hazlet, NJ
 
Huber Heights
Huber Heights, OH
 
North Haven
North Haven, CT
 
Preston Crossings
Okolona, KY
 
Ritz Center
Voorhees, NJ
 
Stonybrook
Louisville, KY
 
The Greene
Beaver Creek, OH
 
West Springfield
West Springfield, MA
 
Western Hills
Cincinnati, OH
EPT Oakview, Inc.
 
 
 
Oakview Plaza 24
Omaha, NE
EPT Pensacola, Inc.
 
 
 
Bayou 15
Pensacola, FL
EPT Ski Properties, Inc.
 
 
 
Alpine Valley
Chesterland, OH
 
WISP Resort
McHenry, MD
 
Boston Mills/Brandywine (Mortgage)
Peninsula, OH
 
Hidden Valley (Mortgage)
Wildwood, MO
 
Jack Frost/Big Boulder (Mortgage)
Blakeslee, PA
 
Paoli Peaks (Mortgage)
Paoli, IN
 
Snow Creek (Mortgage)
Weston, MO
EPT South Barrington, Inc.
 
 
 
South Barrington
Barrington, IL
EPT Twin Falls, LLC
 
 
 
Magic Valley Mall Theatre
Twin Falls, ID
EPT Waterparks, Inc
 
 
 
Schlitterbahn Vacation Village
Kansas City, KS
 
Schlitterbahn Vacation Village
New Braunfels, TX
 
Schlitterbahn Vacation Village
South Padre, TX
Flik, Inc
 
 
 
Cherrydale 16
Greenville, SC
 
Clearview
Metairie, LA
 
Crossroads 20
Cary, NC
 
Elmwood
Harahan, LA
 
Forum
Sterling Heights, MI
 
Hammond
Hammond, LA
 
Hoffman
Alexandria, VA
 
Houma
Houma, LA
 
Livonia
Livonia, MI
 
Olathe Studio
Olathe, KS
 
Palm Promenade
San Diego, CA


Schedule 1.1(B) - 5


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




Subsidiary Borrower*
Unencumbered Properties
Location
 
Starlight 20
Tampa, FL
 
Westbank
Harvey, LA
 
Woodridge
Woodridge, IL
Kanata Entertainment Holdings Inc.**
 
 
 
Kanata Centrum
Kanata, Ontario
Megaplex Four, Inc.
 
 
 
Cantera Retail
Warrensville, IL
 
Gulf Pointe Retail
Houston, TX
 
Mesquite Retail
Dallas, TX
 
Powder Springs Retail (Ground Lease)
Austell, GA
Megaplex Nine, Inc.
 
 
 
Hampton Town Center 24
Hampton, VA
Mississauga Entertainment Holdings Inc.**
 
 
 
Mississauga Centrum
Mississauga, Ontario
Oakville Entertainment Holdings Inc.**
 
 
 
Oakville Centrum
Oakville, Ontario
Westcol Center, LLC
 
 
 
Westminster Promenade - Retail
Westminster, CO
Whitby Entertainment Holdings Inc.**
 
 
 
Whitby Centrum
Whitby, Ontario



*    or Eligible Canadian Subsidiary


**    nominee for EPR North Trust









Schedule 1.1(B) - 6


DB03/0503816.0160/9998917.1 MD39

--------------------------------------------------------------------------------




SCHEDULE 2
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS
Such agreements, documents, certificates, reports or assurances as the Agent may
reasonably require, including, without limitation the following:
1.
Lease Summaries. Detailed Lease Summaries of all Leases relating to such Real
Estate, in form and substance reasonably satisfactory to the Agent.



2.
Rent Roll. Current Rent Roll for such Real Estate certified by the Borrowers as
accurate and complete as of a recent date, in form and substance reasonably
satisfactory to the Agent, including without limitation, Tenant identification,
term of lease, current rent, square footage, etc.



3.
Certificate Regarding Condition. A certification from the chief executive or
chief financial officer of EPR or its Vice President – Finance that such Real
Estate complies with the terms of Section 7.18.



4.
Budget. An operating and capital expenditure budget for such Real Estate in form
and substance reasonably satisfactory to the Agent. The capital expenditure
budget for the Real Estate must show adequate reserves or cash flow to cover
capital expenditure needs of the Real Estate.



5.
Operating Statements. Operating statements for such Real Estate in the form of
such statements delivered to the Lenders under Section 8.1(c) covering each of
the four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Unencumbered Property, to the extent available. Such operating
statements shall be subject to the approval of the Agent.



6.
EPR Senior Property Loan Summaries. Detailed summaries of all EPR Senior
Property Loans and related EPR Senior First Mortgages, in form and substance
reasonably satisfactory to the Agent.










Schedule 2



--------------------------------------------------------------------------------




SCHEDULE 6.1(b)
OWNERSHIP STRUCTURE


EPR AND ITS CONSOLIDATED SUBSIDIARIES
AND UNCONSOLIDATED AFFILIATES


Jurisdiction of
Entity                                        Organization


EPR Properties                                MD
3 Theatres, Inc.                                MO
30 West Pershing, LLC                            MO
655554 NB Inc.                                Canada
Atlantic - EPR I                                 DE
Atlantic - EPR II                                 DE
Burbank Village, Inc.                                DE
Burbank Village, L.P.                                DE
Cantera 30 Theatre, L.P.                             DE
Cantera 30, Inc.                                DE
CCC VinREIT, LLC                                DE
Crotched Mountain Properties, LLC                        NH
Domus Communities, LLC                             DE
DPRB VinREIT, LLC                                DE
ECE I, LLC                                    DE
ECE II, LLC                                    DE
ECS Douglas I, LLC                                DE

Schedule 6.1(b) - 1





--------------------------------------------------------------------------------




Education Capital Solutions, LLC                        DE
EPR Canada, Inc.                                MO
EPR Escape, LLC                                DE
EPR Financial Services, LLC                            DE
EPR Hialeah, Inc.                                MO
EPR Metropolis Trust                                DE
EPR North Trust                                DE
EPR TRS Holdings, Inc.                            MO
EPR TRS I, Inc.                                MO
EPR TRS II, Inc.                                MO
EPR TRS III, Inc.                                MO
EPR TRS IV, Inc.                                MO
EPR Tuscaloosa, LLC                                DE
EPT 301, LLC                                    MO
EPT 909, Inc.                                    DE
EPT Aliso Viejo, Inc.                                DE
EPT Arroyo, Inc.                                DE
EPT Auburn, Inc.                                DE
EPT Biloxi, Inc.                                DE
EPT Boise, Inc.                                DE
EPT Charlotte, LLC                                DE
EPT Chattanooga, Inc.                            DE
EPT Columbiana, Inc.                                DE

Schedule 6.1(b) - 2





--------------------------------------------------------------------------------




EPT Concord II, LLC                                DE
EPT Concord, LLC                                DE
EPT Crotched Mountain, Inc.                            MO
EPT Dallas, LLC                                DE
EPT Davie, Inc.                                DE
EPT Deer Valley, Inc.                                DE
EPT DownREIT, Inc.                                MO
EPT DownREIT II, Inc.                            MO
EPT East, Inc.                                    DE
EPT Firewheel, Inc.                                DE
EPT First Colony, Inc.                            DE
EPT Fontana, LLC                                DE
EPT Fresno, Inc.                                DE
EPT Gulf Pointe, Inc.                                DE
EPT Hamilton, Inc.                                DE
EPT Hattiesburg, Inc.                                DE
EPT Huntsville, Inc.                                DE
EPT Hurst, Inc.                                DE
EPT Indianapolis, Inc.                                DE
EPT Kalamazoo, Inc.                                MO
EPT Kenner, LLC                                DE
EPT Lafayette, Inc.                                DE
EPT Lawrence, Inc.                                DE

Schedule 6.1(b) - 3





--------------------------------------------------------------------------------




EPT Leawood, Inc.                                DE
EPT Little Rock, Inc.                                DE
EPT Macon, Inc.                                DE
EPT Mad River, Inc.                                MO
EPT Manchester, Inc.                                DE
EPT Melbourne, Inc.                                MO
EPT Mesa, Inc.                                DE
EPT Mesquite, Inc.                                DE
EPT Modesto, Inc.                                DE
EPT Mount Attitash, Inc.                            DE
EPT Mount Snow, Inc.                            DE
EPT New England, LLC                            DE
EPT New Roc GP, Inc.                            DE
EPT New Roc, LLC                                DE
EPT Nineteen, Inc.                                DE
EPT Oakview, Inc.                                DE
EPT Pensacola, Inc.                                MO
EPT Pompano, Inc.                                DE
EPT Raleigh Theatres, Inc.                            DE
EPT Ski Properties, Inc.                            DE
EPT Slidell, Inc.                                DE
EPT South Barrington, Inc.                            DE
EPT Twin Falls, LLC                                DE

Schedule 6.1(b) - 4





--------------------------------------------------------------------------------




EPT Virginia Beach, Inc.                            DE
EPT Waterparks, Inc.                                DE
EPT White Plains, LLC                            DE
EPT Wilmington, Inc.                                DE
Flik Depositor, Inc.                                DE
Flik, Inc.                                    DE
HGP VinREIT, LLC                                DE
Joyland Development, LLC                            DE
Kanata Entertainment Holdings, Inc.                        Canada
LCPV VinREIT, LLC                                DE
McHenry FFE, LLC                                DE
Megaplex Four, Inc.                                MO
Megaplex Nine, Inc.                                MO
Metropolis Entertainment Holdings, Inc.                    Canada
Mississauga Entertainment Holdings, Inc.                    Canada
Monster IV, Inc.                                DE
New Roc Associates, L.P.                             NY
Oakville Entertainment Holdings, Inc.                    Canada
Rittenhouse Holding, LLC                            DE
SBV VinREIT, LLC                                DE
Suffolk Retail, LLC                                 DE
Sunny VinREIT, LLC                                DE
Tampa Veterans 24, Inc.                            DE

Schedule 6.1(b) - 5





--------------------------------------------------------------------------------




Tampa Veterans 24, L.P.                             DE
Theatre Sub, Inc.                                MO
VinREIT, LLC                                 DE
WestCol Center, LLC                                DE
WestCol Corp.                                    DE
WestCol Holdings, LLC                            DE
WestCol Theatre, LLC                            DE
Westminster Promenade Owner’s Association, LLC                CO
Whitby Entertainment Holdings, Inc.                        Canada
YongeDundas Signage Trust                            DE









Schedule 6.1(b) - 6





--------------------------------------------------------------------------------




SCHEDULE 6.1(f)
TITLE TO PROPERTIES; LIENS




1.
EPR’s headquarters, which is leased to EPR, located at 909 Walnut Street, Kansas
City, MO 64106.



2.    The property described in the attached spreadsheet.



Schedule 6.1(f) - 1



--------------------------------------------------------------------------------




SCHEDULE 6.1(f)
ENTITY
Name
Location
Operator/Tenant
Secured Indebtedness
 Original Lender
30 West Pershing, LLC
Alamo Draft House
Lakeline, TX
Alamo Draft House
No
30 West Pershing, LLC
Carmike Theater Champaign
Champaign, IL
Carmike
No
30 West Pershing, LLC
Carmike Theater Opelika
Opelika
Carmike
No
30 West Pershing, LLC
Columbia 14
Columbia, MD
AMC
No
30 West Pershing, LLC
Conroe Grand 14
Conroe, TX
Southern
No
30 West Pershing, LLC
Frank Theater Ranson
Ranson, WV
Frank Theaters LLC
No
30 West Pershing, LLC
Frank Theater Southern Pines
Southern Pines, NC
Frank Theaters LLC
No
30 West Pershing, LLC
Glendora 12
Glendora, CA
AMC
No
30 West Pershing, LLC
Grand Prairie 18
Peoria, IL
Cinemark
No
30 West Pershing, LLC
Greensboro Grand 18
Greensboro, NC
Southern
No
30 West Pershing, LLC
Harbour View Market Place
Suffolk, VA
Regal & Other Retail
No
30 West Pershing, LLC
Hooksett IMAX 15
Hooksett, NH
Cinemagic
No
30 West Pershing, LLC
John Hancock Observatory
Chicago, IL
Montparnasse
No
30 West Pershing, LLC
Kalispell 14
Kalispell, MT
Cinemark
No
30 West Pershing, LLC
Latitudes 30
Jacksonville, FL
Latitude USA
No
30 West Pershing, LLC
Latitudes 39
Indianapolis, IN
Latitude USA
No
30 West Pershing, LLC
Look Theater Prestonwood
Dallas, TX
Look Cinemas
No
30 West Pershing, LLC
Panama City Beach Grand 16
Panama City, FL
Southern
No
30 West Pershing, LLC
Pinstripes Bowling & Bocce
Northbrook, IL
Pinstripes
No
30 West Pershing, LLC
Pinstriptes Bowling & Bocce
Oakbrook, IL
Pinstripes
No
30 West Pershing, LLC
Regal Christiana
Christiana, DE
Regal
No
30 West Pershing, LLC
Regal VA Gateway
Gainesville, VA
Regal
No
30 West Pershing, LLC
Regal Winrock
Albuquerque, NM
Regal
No
30 West Pershing, LLC
Saco IMAX 13
Saco, ME
Cinemagic
No
30 West Pershing, LLC
Star Southfield Center
Southfield, MI
AMC & Other Retail
No
30 West Pershing, LLC
Top Golf Allen
Allen, TX
Top Golf
No
30 West Pershing, LLC
Top Golf Alpharetta
Alpharetta, GA
Top Golf
No
30 West Pershing, LLC
Top Golf Austin
Austin, TX
Top Golf
No
30 West Pershing, LLC
Top Golf Colony
Colony, TX
Top Golf
No
30 West Pershing, LLC
Top Golf Dallas
Dallas, TX
Top Golf
No
30 West Pershing, LLC
Top Golf Houston
Houston, TX
Top Golf
No
30 West Pershing, LLC
Top Golf Scottsdale
Scottsdale, AZ
Top Golf
No
30 West Pershing, LLC
Top Golf Spring TX
Spring, TX
Top Golf
No
30 West Pershing, LLC
Westbrook 16
Westbrook, ME
Cinemagic
No
30 West Pershing, LLC
White Oak 14
Garner, NC
Regal
No


Schedule 6.1(f) - 2



--------------------------------------------------------------------------------




30 West Pershing, LLC
Winston Salem Grand 18
Winston-Salem, NC
Southern
No
Burbank Village, LP
Burbank Village
Burbank, CA
AMC & Other Retail
Archon Financial
DPRB VinREIT, LLC
Rack & Riddle Custom Crush
Hopland, CA
Rb Wine
No
ECE I, LLC
CLA-Coppell, TX
Coppell, TX
CLA Properties
No
ECE I, LLC
CLA-Durango Drive
Las Vegas, NV
CLA Properties
No
ECE I, LLC
CLA-Goodyear, AZ
Goodyear, AZ
CLA Properties
No
ECE I, LLC
CLA-Lake Pleasant
Lake Pleasant, AZ
CLA Properties
No
ECE I, LLC
CLA-Oklahoma
Oklahoma City, OK
CLA Properties
No
ECS Douglas I, LLC
Ben Franklin Academy
Littleton, CO
HighMark
No
Education Capital Solutions, LLC
100 Academy of Excellence
Las Vegas, NV
Imagine
No
Education Capital Solutions, LLC
Academy of Academic Success
St. Louis, MO
Imagine
No
Education Capital Solutions, LLC
Academy of Columbus
Columbus, OH
Imagine
No
Education Capital Solutions, LLC
Academy of Environmental Science & Math
St. Louis, MO
Imagine
No
Education Capital Solutions, LLC
Bella Mente Academy
Vista, CA
Highmark
No
Education Capital Solutions, LLC
BeLoved Academy
Jersey City, NJ
Highmark
No
Education Capital Solutions, LLC
BFCS-Crismon Campus
Queen Creek, AZ
LBE Investments
No
Education Capital Solutions, LLC
BFCS-Gilbert Campus
Gilbert, AZ
LBE Investments
No
Education Capital Solutions, LLC
BFCS-Power Campus
Queen Creek, AZ
LBE Investments
No
Education Capital Solutions, LLC
BFCS-Queen Creek HS/MS
Queen Creek, AZ
LBE Investments
No
Education Capital Solutions, LLC
Camden Community Charter School
Camden, NJ
CSMI
No
Education Capital Solutions, LLC
Chester Community Charter School
Upland, PA
CSMI
No
Education Capital Solutions, LLC
Columbia Leadership
Columbia, SC
Imagine
No
Education Capital Solutions, LLC
Desert West
Phoenix, AZ
Imagine
No
Education Capital Solutions, LLC
East Mesa
Mesa, AZ
Imagine
No
Education Capital Solutions, LLC
Frick Park
Pittsburgh, PA
Imagine
No
Education Capital Solutions, LLC
Global Village Academy
Colorado Springs, CO
GVA
No
Education Capital Solutions, LLC
Groveport Community School
Groveport, OH
Imagine
No
Education Capital Solutions, LLC
Groveport Prep
Groveport, OH
Imagine
No


Schedule 6.1(f) - 3



--------------------------------------------------------------------------------




Education Capital Solutions, LLC
Harvard Avenue CS
Cleveland, OH
Imagine
No
Education Capital Solutions, LLC
Hope Community
Washington, DC
Imagine
No
Education Capital Solutions, LLC
ILSA-E
Indianapolis, IN
Imagine
No
Education Capital Solutions, LLC
ILSA-W
Indianapolis, IN
Imagine
No
Education Capital Solutions, LLC
Imagine Academy at Sullivant
Columbus, OH
Imagine
No
Education Capital Solutions, LLC
Imagine Klepinger Community School
Dayton, OH
Imagine
No
Education Capital Solutions, LLC
Imagine Madison Avenue
Toledo, OH
Imagine
No
Education Capital Solutions, LLC
International Academy of Mableton
Mableton, GA
Imagine
No
Education Capital Solutions, LLC
Land O' Lakes
Land O' Lakes, FL
Imagine
No
Education Capital Solutions, LLC
Learning Foundation Academy
Gilbert, AZ
CAFA
No
Education Capital Solutions, LLC
Lowcountry Leadership Academy
Hollywood, SC
Highmark
No
Education Capital Solutions, LLC
Marietta Charter School
Marrietta, GA
Imagine
No
Education Capital Solutions, LLC
MASTer Academy
Ft. Wayne, IN
Imagine
No
Education Capital Solutions, LLC
McKinley Academy
Chicago, IL
Concept Schools
No
Education Capital Solutions, LLC
North East Carolina Prep
Tarboro, NC
Highmark
No
Education Capital Solutions, LLC
Odyssey Buckeye
Buckeye, AZ
PCI
No
Education Capital Solutions, LLC
Pacific Heritage Academy
Salt Lake City, UT
Highmark
No
Education Capital Solutions, LLC
Queen Creek
Gilbert, AZ
PCI
No
Education Capital Solutions, LLC
Romig Road Community School
Akron, OH
Imagine
No
Education Capital Solutions, LLC
Rosefield
Surprise , AZ
Imagine
No
Education Capital Solutions, LLC
Skyline Chandler
Chandler, AZ
Highmark
No
Education Capital Solutions, LLC
Skyline Phoenix
Phoenix, AZ
Highmark
No
Education Capital Solutions, LLC
Somerset Academy
Homestead, FL
Academica
No
Education Capital Solutions, LLC
South Lake
Clermont, FL
Imagine
No
Education Capital Solutions, LLC
South Vero
Vero Beach, FL
Imagine
No
Education Capital Solutions, LLC
UME School
Dallas, TX
Highmark
No


Schedule 6.1(f) - 4



--------------------------------------------------------------------------------




Education Capital Solutions, LLC
Valley Arts Academy
Hurricane, UT
Highmark
No
Education Capital Solutions, LLC
Wesley International Academy
Atlanta, GA
Imagine
No
Education Capital Solutions, LLC
West Melbourne
West Melbourne, FL
Imagine
No
Education Capital Solutions, LLC
The American Leadership Academy
Gilbert, AZ
American Leadership Academy
No
Education Capital Solutions, LLC
Champion School
Phoenix, AZ
Phoenix Charter Properties
No
Education Capital Solutions, LLC
Bradley Academy of Excellence
Goodyear, AZ
HighMark
No
Education Capital Solutions, LLC
Loveland Classical School
Loveland, CO
HighMark
No
Education Capital Solutions, LLC
Prospect Ridge Academy
Broomfield, CO
HighMark
No
EPR Hialeah, Inc.
Hialeah 18
Hialeah, FL
Cobb
No
EPT 909, Inc.
Tinseltown, USA
Beaumont, TX
Cinemark
No
EPT 909, Inc.
Tinseltown, USA
Colorado Springs, CO
Cinemark
No
EPT 909, Inc.
Tinseltown, USA
El Paso, TX
Cinemark
No
EPT 909, Inc.
Movies 17
Grand Prairie, TX
Cinemark
No
EPT 909, Inc.
Tinseltown, USA
Houston, TX
Cinemark
No
EPT 909, Inc.
Movies 14
McKinney, TX
Cinemark
No
EPT 909, Inc.
Movies 10
Mishawaka, IN
Cinemark
No
EPT 909, Inc.
Hollywood, USA
Pasadena, TX
Cinemark
No
EPT 909, Inc.
Tinseltown, USA
Pflugerville, TX
Cinemark
No
EPT 909, Inc.
Movies 10
Plano, TX
Cinemark
No
EPT 909, Inc.
Movies 14
Redding, CA
Cinemark
No
EPT 909, Inc.
Tinseltown, USA
Pueblo, CO
Cinemark
No
EPT Aliso Viejo, Inc.
Aliso Viejo 20
Aliso Viejo, CA
Regal
Goldman Sachs
EPT Arroyo, Inc.
Arroyo Grande Stadium 10
Arroyo Grande, CA
Regal
Goldman Sachs
EPT Auburn, Inc.
Auburn Stadium 10
Auburn, CA
Regal
Bear Stearns
EPT Biloxi, Inc.
The Grand 18
D'Iberville, MS
Southern
Bear Stearns
EPT Boise, Inc.
Bosie Stadium 21
Boise, ID
Regal
Archon Financial
EPT Charlotte, LLC
North Carolina Music Factory
Charlotte, NC
Fiber Mills, LLC
No
EPT Chattanooga, Inc.
East Ridge 18
Chattanooga, TN
Carmike
Bear Stearns
EPT Columbiana, Inc.
Columbiana Grande 14
Columbia, SC
Regal
Bear Stearns
EPT Concord II, LLC
Concord Resort
Sullivan County, NY
TBD
No
EPT Crotched Mountain, Inc. /Crotched Mountain Properties, LLC
Crotched Mountain
Bennington, NH
Peak Resorts
No
EPT Dallas, LLC
Grand 24
Dallas, TX
Southern & Other Retail
No
EPT Davie, Inc.
Paradise 24
Davie, FL
Cinemark
Goldman Sachs
EPT Deer Valley, Inc.
Deer Valley 30
Phoenix, AZ
AMC
Archon
EPT DownREIT II, Inc.
Studio 30
Houston, TX
AMC
No


Schedule 6.1(f) - 5



--------------------------------------------------------------------------------




EPT DownREIT II, Inc.
Huebner Oaks 24
San Antonio, TX
Regal
No
EPT DownREIT II, Inc.
Lennox 24
Columbus, OH
AMC
No
EPT DownREIT II, Inc.
Mission Valley 20
San Diego, CA
AMC
No
EPT DownREIT II, Inc.
Ontario Mills 30
Ontario, CA
AMC
No
EPT DownREIT II, Inc.
Promenade 16
Woodland Hills, CA
AMC
No
EPT DownREIT II, Inc.
West Olive 16
Creve Coeur, MO
AMC
No
EPT Educational Capital Solutions, LLC
Mentorship Academy of Digital Arts
Baton Rouge, LA
Charter School Development Co
No
EPT Firewheel, Inc.
Firewheel 18
Garland, TX
AMC
Bear Stearns
EPT First Colony, Inc.
First Colony 24
Sugar Land, TX
AMC
Bear Stearns
EPT Fresno, Inc. / EPT Manchester, Inc.
Manchester Stadium 16
Fresno, CA
Regal
Goldman Sachs
EPT Gulf Pointe, Inc.
Gulf Pointe 30
Houston, TX
AMC
No
EPT Hamilton, Inc.
Hamilton 24
Hamilton, NJ
AMC
Archon Financial
EPT Hattiesburg, Inc.
The Grand 18
Hattiesburg, MS
Southern
KeyBank
EPT Huntsville, Inc.
Valley Bend 18
Huntsville, AL
Carmike
No
EPT Hurst, Inc.
North East Mall 18
Hurst, TX
Carmike
Bear Stearns
EPT Indianapolis, Inc.
Washington Square 12
Indianapolis, IN
AMC
Key Bank
EPT Kalamazoo, Inc.
Cityplace 14
Kalamazoo, MI
Alamo Draft House
No
EPT Lafayette, Inc.
Lafayette Grand 16
Lafayette, LA
Southern
Goldman Sachs
EPT Lawrence, Inc.
Southwind 12
Lawrence, KS
Hollywood
Key Bank
EPT Leawood, Inc.
Leawood Town Center 20
Leawood, KS
AMC
Bear Stearns
EPT Little Rock, Inc.
Colonel Glenn 18
Little Rock, AR
Cinemark
Archon Financial
EPT Macon, Inc.
Macon Cinema 16
Macon, GA
Southern
Goldman Sachs
EPT Mad River, Inc.
Mad River Mountain
Zanesville, OH
Peak Resorts
No
EPT Melbourne, Inc.
Avenue 16
Melbourne, FL
Carmike
No
EPT Mesa, Inc.
Valley Bend 18
Mesa, AZ
AMC
Bear Stearns
EPT Mesquite, Inc.
Mesquite 30
Mesquite, TX
AMC
No
EPT Modesto, Inc.
Modesto Stadium 10
Modesto, CA
Regal
Bear Stearns
EPT Mount Attitash, Inc.
Mount Attitash
Bartlett, NH
Peak Resorts
No
EPT Mount Snow, Inc.
Mount Snow
West Dover, VT
Peak Resorts
No
EPT New England, LLC
Merrimack 12
Merrimack, NH
Cinemagic
KeyBank
EPT Nineteen, Inc.
Ann Arbor
Ypsilanti, MI
Cinemark
No
EPT Nineteen, Inc.
Buckland Hills
Manchester, CT
Cinemark
No
EPT Nineteen, Inc.
Centreville 12
Centreville, VA
Cinemark
No
EPT Nineteen, Inc.
Davenport 18
Davenport, IA
Cinemark
No
EPT Nineteen, Inc.
Fairfax Corner
Fairfax, VA
Cinemark
No
EPT Nineteen, Inc.
Flint West 14
Flint, MI
Cinemark
No
EPT Nineteen, Inc.
Hazlet 12
Hazlet , NJ
Cinemark
No
EPT Nineteen, Inc.
Huber Heights 16
Huber Heights, OH
Cinemark
No
EPT Nineteen, Inc.
North Haven 12
North Haven, CT
Cinemark
No
EPT Nineteen, Inc.
Preston Crossings 16
Okolona, KY
Cinemark
No
EPT Nineteen, Inc.
Ritz Center 16
Voorhees, NJ
Cinemark
No
EPT Nineteen, Inc.
Stonybrook 20
Louisville, KY
Cinemark
No
EPT Nineteen, Inc.
The Greene 14
Beaver Creek, OH
Cinemark
No


Schedule 6.1(f) - 6



--------------------------------------------------------------------------------




EPT Nineteen, Inc.
West Springfield 15
West Springfield, MA
Cinemark
No
EPT Nineteen, Inc.
Western Hills 14
Cincinnati, OH
Cinemark
No
EPT Oakview, Inc.
Oakview 24
Omaha, NE
AMC
No
EPT Pensacola, Inc.
Bayou 15
Pensacola, FL
Carmike
No
EPT Pompano, Inc.
Pompano 18
Pompano Beach, FL
Muvico
Archon Financial
EPT Raleigh Theatres, Inc.
Raleigh 16
Raleigh, NC
Carolina Cinemas
Archon Financial
EPT Ski Properties, Inc.
Boston Mills/Brandywine
Peninsula, OH
Peak Resorts
No
EPT Ski Properties, Inc.
Hidden Valley
Wildwood, MO
Peak Resorts
No
EPT Ski Properties, Inc.
Jack Frost/Big Boulder
Blakeslee, PA
Peak Resorts
No
EPT Ski Properties, Inc.
Paoli Peaks
Paoli, IN
Peak Resorts
No
EPT Ski Properties, Inc.
Snow Creek
Weston, MO
Peak Resorts
No
EPT Ski Properties, Inc.
Alpine Valley
Chesterland, OH
Peak Resorts
No
EPT Slidell, Inc.
Slidell Grand 16
Slidell, LA
Southern
GO Zone Bond
EPT South Barrington, Inc.
South Barrington
Barrington, IL
AMC
No
EPT Twin Falls, LLC
Cinema West Twin Falls
Twin Falls, ID
Cinema West
No
EPT Virginia Beach, Inc.
Beach Cinema Bistro
Virginia Beach, CA
Beach Cinema Bistro
No
EPT Waterparks, Inc
Schlitterbahn Vacation Village
Kansas City, KS
Schlitterbahn
No
EPT Waterparks, Inc
Schlitterbahn Vacation Village
New Braunfels, TX
Schlitterbahn
No
EPT Waterparks, Inc
Schlitterbahn Vacation Village
South Padre, TX
Schlitterbahn
No
EPT Wilmington, Inc.
Mayfaire 16
Wilmington, NC
Regal
Bear Stearns
Flik, Inc.
Clearview
Metairie, LA
AMC
No
Flik, Inc.
Elmwood
Harahan, LA
AMC
No
Flik, Inc.
Forum
Sterling Heights, MI
AMC
No
Flik, Inc.
Hammond
Hammond, LA
AMC
No
Flik, Inc.
Hoffman
Alexandria, VA
AMC
No
Flik, Inc.
Houma
Houma, LA
AMC
No
Flik, Inc.
Livonia
Livonia, MI
AMC
No
Flik, Inc.
Olathe Studio
Olathe, KS
AMC
No
Flik, Inc.
Palm Promenade
San Diego, CA
AMC
No
Flik, Inc.
Westbank
Harvey, LA
AMC
No
Flik, Inc.
Woodridge
Woodridge, IL
AMC
No
Flik, Inc.
Starlight 20
Tampa, FL
Muvico
No
Flik, Inc.
Cherrydale 16
Greenville, SC
Regal & Other Retail
No
Flik, Inc.
Crossroads 20
Cary, NC
Regal
No
Kanata Entertainment Holdings Inc. (as nominee for EPR North Trust)
Kanata Centrum
Kanata, ON
Empire
No
LCPV VinREIT, LLC
Clements Vineyard & Winery
Linden, CA
TBD
No
LCPV VinREIT, LLC
Lockeford Vineyard & Winery
Lockeford, CA
TBD
No


Schedule 6.1(f) - 7



--------------------------------------------------------------------------------




LCPV VinREIT, LLC
Pope Valley Vineyard & Winery
St. Helena, CA
TBD
No
Megaplex Four, Inc.
Cantera Retail
Warrenville, IL
Other Retail
No
Megaplex Four, Inc.
Gulf Pointe Retail
Houston, TX
Other Retail
No
Megaplex Four, Inc.
Mesquite Retail
Dallas, TX
Other Retail
No
Megaplex Four, Inc.
Powder Springs Retail
Austell, GA
Other Retail
No
Megaplex Nine, Inc.
Hampton
Hampton, VA
AMC
No
Mississauga Entertainment Holdings Inc. (as nominee for EPR North Trust)
Mississauga Centrum
Mississauga, ON
Cineplex
No
New Roc Associates, LP
New Roc Center
New Rochelle, NY
Regal & Other Retail
No
Oakville Entertainment Holdings Inc. (as nominee for EPR North Trust)
Oakville Centrum
Oakville, ON
Cineplex
No
Sunny VinREIT, LLC
Covey Run Winery
Sunnyside, WA
Gallo Winery
No
Westcol Center, LLC
Westcol Retail
Westminster, CO
Other Retail
No
Westcol Theatre, LLC
Westminster
Westminster, CO
AMC
Wells Fargo Bank
Whitby Entertainment Holdings Inc. (as nominee for EPR North Trust)
Whitby Centrum
Whitby, ON
Empire
No








Schedule 6.1(f) - 8



--------------------------------------------------------------------------------




SCHEDULE 6.1(g)
INDEBTEDNESS AND GUARANTEES




1.    Indebtedness under this Agreement, which is unsecured Indebtedness.


2.
Indebtedness under the Revolving Credit Facility Agreement, which is unsecured
Indebtedness.



3.    Indebtedness under the Bonds, which is unsecured Indebtedness.


4.    Indebtedness identified as Secured Indebtedness in Schedule 6.1(f).


5.    EPR has Guaranteed, for a fee, the following Indebtedness:


(a)
Go To the Show bonds; theatres in New Iberia, LA and Lafayette, LA; principal
amount guaranteed equals $14,360,000;



(b)
Canal Place bonds; Canal Place theatre in New Orleans, LA; principal amount
guaranteed equals $3,685,000;



(c)
Canal Place bonds; Canal Place theatre in New Orleans, LA; principal amount
guaranteed equals $2,500,000; and



(d)
Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $14,245,302.



Each of the Guarantees by EPR referenced in this paragraph number 5 is unsecured
Indebtedness.





















Schedule 6.1(g)



--------------------------------------------------------------------------------






SCHEDULE 6.1(h)
MATERIAL CONTRACTS




None.









Schedule 6.1(h)



--------------------------------------------------------------------------------




SCHEDULE 6.1(i)
LITIGATION






To the extent requiring disclosure under Section 6.1(i), the litigation
involving Concord Associates, L.P., Concord Resort, LLC and Concord Kiamesha LLC
described in note number 15 (entitled "Other Commitments and Contingencies") to
the consolidated financial statements of EPR as reflected in EPR's Form 10-Q
filed with the Securities and Exchange Commission for the quarter ended March
31, 2013.









Schedule 6.1(i)



--------------------------------------------------------------------------------




SCHEDULE 6.1(j)
TAXES SUBJECT TO AUDIT




As of the Agreement Date, EPR and/or one or more of its subsidiaries is being
audited by taxing authorities in Missouri and Canada.




















